--------------------------------------------------------------------------------

Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
by and among
 
Marine Systems, Inc.
as the Buyer,
 
The Stockholders of Global Power Holding Company
as the Sellers
 
and
 
Global Power Holding Company
 

--------------------------------------------------------------------------------



Table of Contents



   
Page
     
ARTICLE I
The Purchase
1
1.1
Sale and Delivery of the Shares
1
1.2
Closing Date
1
1.3
Consideration; Escrow Payments
2
1.4
Purchase Price Adjustment
3
1.5
Closing Deliveries
6
1.6
Further Assurances
8
ARTICLE II
Representations and Warranties of the Company and the Sellers
9
2.1
Authority
9
2.2
Organization
10
2.3
Organizational Documents
10
2.4
Title to Securities
10
2.5
Capitalization
10
2.6
Subsidiaries and Other Interests; Non-Operating Entity
11
2.7
Title to Assets
12
2.8
Condition and Sufficiency of Assets
13
2.9
No Violation
13
2.10
Governmental Consents
13
2.11
Financial Statements
13
2.12
Absence of Undisclosed Liabilities
14
2.13
Absence of Certain Changes
14
2.14
Taxes
16
2.15
Litigation
18
2.16
Compliance with Laws
18
2.17
Permits
18
2.18
Environmental Matters
19
2.19
Employee Matters
20
2.20
Employee Benefit Plans
20
2.21
Material Contracts
22
2.22
Customers; Suppliers
24
2.23
Intellectual Property Rights
24
2.24
Illegal Payments
25
2.25
Insurance
25
2.26
Bank Accounts and Powers of Attorney
25
2.27
Brokers
25
ARTICLE III
Representations and Warranties of the Buyer
25
3.1
Organization
25
3.2
Authority
25
3.3
No Violation
26
3.4
Governmental Consents
26
3.5
Securities Matters
26
3.6
Restricted Securities
26
3.7
Brokers
26
3.8
No Reliance
26

 
i

--------------------------------------------------------------------------------



Table of Contents
(continued)



   
Page
     
3.9
Legal Proceedings
27
3.10
Financing
27
ARTICLE IV
Covenants and Agreements
27
4.1
Conduct of Business
27
4.2
Access and Information
28
4.3
Environmental Investigations
29
4.4
Supplemental Disclosure
29
4.5
Assistance with Permits and Filings
29
4.6
Fulfillment of Conditions by the Sellers
30
4.7
Fulfillment of Conditions by the Buyer
30
4.8
Publicity
30
4.9
Transaction Costs
30
4.10
No-Shop Provisions
30
4.11
Nondisclosure
31
4.12
Release by the Sellers
31
4.13
Certain Tax Matters
32
4.14
Records
37
4.15
Indemnification
37
4.16
HSR
37
4.17
Employee Benefit Arrangements
38
ARTICLE V
Closing Conditions
39
5.1
Conditions to Obligations of the Buyer
39
5.2
Conditions to Obligations of the Sellers
39
ARTICLE VI
Indemnification
40
6.1
Indemnification of the Buyer
40
6.2
Indemnification of the Sellers
41
6.3
Survival
41
6.4
Further Limits on Indemnification
42
6.5
Notice
44
6.6
Defense of Claims
44
6.7
Escrow
44
ARTICLE VII
Noncompetition Agreement
45
7.1
Noncompetition
45
ARTICLE VIII
Miscellaneous
46
8.1
Termination
46
8.2
Notices
47
8.3
Counterparts
47
8.4
Interpretation
47
8.5
Assignment
47
8.6
Entire Agreement, Amendment
48
8.7
Specific Performance, Exclusivity
48
8.8
Governing Law
48
8.9
Usage
48
8.10
Certain Definitions
48

 
ii

--------------------------------------------------------------------------------



Table of Contents
(continued)



   
Page
     
8.11
Seller Representative
52
8.12
Expenses
53
8.13
Severability
53


iii

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (the “Agreement”) is made and entered into as of
May 3, 2006, by and among Marine Systems, Inc., a Louisiana corporation (the
“Buyer”) and the stockholders of Global Power Holding Company, a Delaware
corporation (the “Company”), set forth on Exhibit A hereto (each a “Seller” and,
collectively, the “Sellers”), and the Company.
 
Recitals
 
WHEREAS, the Sellers are the record and beneficial owners of all of the issued
and outstanding shares (collectively, the “Shares”) of the common stock, par
value $0.01 per share, of the Company (the “Common Stock”);
 
WHEREAS, the Company is the record and beneficial owner of all of the
outstanding membership interests (the “Subsidiary Equity”) in Global Power
Systems L.L.C., a Louisiana limited liability company (the “Subsidiary”);
 
WHEREAS, the Subsidiary is engaged in the business of high-speed diesel engine
and parts sales and service in marine applications (the “Business”);
 
WHEREAS, an index of defined terms used in this Agreement appears in Section
8.10; and
 
WHEREAS, the Sellers desire to sell the Shares to Buyer, and the Buyer desires
to purchase the Shares from Sellers, for the consideration and on the terms and
conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
 
Agreement
 
ARTICLE I
The Purchase
 
1.1    Sale and Delivery of the Shares. Pursuant to the terms and subject to the
conditions set forth herein, the Buyer hereby agrees to purchase from the
Sellers, and the Sellers hereby agree to sell to the Buyer, the Shares, which
constitute all of the issued and outstanding equity interests of the Company,
for the consideration set forth in Section 1.3.
 
1.2    Closing Date. The closing of the sale and purchase of the Shares (the
“Closing”) will take place at the offices of Fulbright & Jaworski L.L.P.,
Fulbright Tower, 1301 McKinney, Suite 5100, Houston, Texas, at 10:00 a.m. local
time on the second business day following the satisfaction or waiver of each of
the conditions set forth in Article V (other than those conditions to be
satisfied at the Closing) or on such other date or at such other place as the
parties mutually agree in writing (such date of closing being herein called the
“Closing Date”).



--------------------------------------------------------------------------------


 
1.3    Consideration; Escrow Payments. As consideration in full for the sale and
purchase of the Shares, the cancellation and surrender of the Options (as
defined in this Section below), the cancellation and surrender of the Warrant
(as defined in this Section below) and the noncompetition agreements in Article
VII, the Buyer will pay an amount equal to $100,000,000, subject to adjustment
as provided in Section 1.4 below (the “Purchase Price”), such Purchase Price to
be paid to the Persons and in the amounts further provided in this Article I
below:
 
(a)    At the Closing, the Buyer shall pay an amount equal to $7,000,000 (the
“Escrow Amount”) to U.S. Bank National Association (the “Escrow Agent”) to hold
in an escrow account (the “Escrow Account”) in accordance with the escrow
agreement attached hereto as Exhibit B (the “Escrow Agreement”);
 
(b)    At the Closing, the Buyer shall pay an amount equal to the unpaid
Transaction Costs (as defined in Section 1.4(a) below) to the Persons entitled
thereto in accordance with the instructions to be delivered by the Company to
the Buyer prior to the Closing Date pursuant to Section 1.5(c).
 
(c)    At the Closing, upon the terms of this Agreement, the Buyer shall pay to
the Company, as disbursing agent for each person then holding an option to
purchase shares of Common Stock (each an “Option” and each holder thereof an
“Optionholder”), an amount equal to the positive difference between (i) the
Purchase Price (as adjusted pursuant to Section 1.4) plus the aggregate exercise
price of the Warrant and all Options outstanding immediately prior to the
Closing Date and minus the Escrow Amount and the unpaid Transaction Costs, all
multiplied by a fraction, (A) the numerator of which is the aggregate number of
shares of Common Stock subject to the Options outstanding immediately prior to
the Closing, and (B) the denominator of which is the number of Fully Diluted
Shares (as defined in this Section below), and (ii) the aggregate exercise price
for all Options outstanding immediately prior to the Closing (such difference
being the “Option Amount”). The Option Amount shall be paid by the Company to
the Optionholders in accordance with Schedule 1.3(c) (which Schedule may be
updated at Closing), in each case, without interest, and also subject to Section
1.3(g).
 
(d)    At the Closing, upon the terms of this Agreement, the Buyer shall pay to
LEG Partners Debenture SBIC, L.P. (the “Warrantholder”), in exchange for the
surrender and cancellation of the warrant to purchase Common Stock held by the
Warrantholder (the “Warrant”), an amount equal to the positive difference
between (i) the Purchase Price (as adjusted pursuant to Section 1.4) plus the
aggregate exercise price of the Warrant and all Options outstanding immediately
prior to the Closing Date and minus the Escrow Amount and the unpaid Transaction
Costs, all multiplied by a fraction, (A) the numerator of which is the aggregate
number of shares of Common Stock subject to the Warrant, and (B) the denominator
of which is the number of Fully Diluted Shares (as defined in this Section
below), and (ii) the aggregate exercise price of the Warrant (such difference
being the “Warrant Amount”).
 
2

--------------------------------------------------------------------------------



(e)    At the Closing, upon the terms of this Agreement, the Buyer shall pay to
the Seller Representative (as defined in Section 8.11 below), as disbursing
agent for each Seller, an amount equal to the Purchase Price (as adjusted
pursuant to Section 1.4) minus (i) the Escrow Amount, (ii) the Option Amount,
(iii) the Warrant Amount and (iv) the unpaid Transaction Costs (the “Aggregate
Share Amount”). The Aggregate Share Amount shall be paid by the Seller
Representative to the Sellers in accordance with Schedule 1.3(e).
 
(f)     “Fully Diluted Shares” means the total number of Shares outstanding
immediately prior to the Closing plus the total number of shares of Common Stock
subject to Options and the Warrant immediately prior to the Closing.
 
(g)    The Company shall withhold and deduct from any amount payable to an
Optionholder under this Agreement such amounts as it is required to withhold and
deduct under applicable Law, and any amount so withheld and deducted shall be
treated for all purposes as having been paid to such Optionholder.
 
1.4    Purchase Price Adjustment.
 
(a)    “Working Capital” means (i) the aggregate book value of the current
assets of the Company and its subsidiaries (excluding cash and cash equivalents,
net of outstanding checks) minus (ii) the aggregate book value of the current
liabilities of the Company and its subsidiaries (net of outstanding checks
related to current liabilities and excluding the current portion of any
indebtedness, accrued Income Taxes, book overdrafts, accrued but unpaid interest
and prepayment penalties), in each case calculated in accordance with generally
accepted accounting principles, consistently applied (“GAAP”). The computation
of Working Capital expressly excludes Transaction Costs and amounts owed under
the Company Debt Agreements. An example of the determination of Working Capital
is set forth on Schedule 1.4(a). “Transaction Costs” means all out-of-pocket
costs, fees and expenses of the Company and its subsidiaries related to the
transactions contemplated by this Agreement including, without limitation, legal
and professional fees and expenses and broker fees and expenses incurred in
connection with the negotiation and consummation of the transactions
contemplated hereby.
 
(b)    “Net Debt” means (i) the amount of indebtedness for borrowed money of the
Company and its subsidiaries (including the current portion of any such
indebtedness, book overdrafts and including capital lease obligations) plus (ii)
the amount of accrued but unpaid interest for borrowed money and prepayment
penalties, minus the amount of cash and cash equivalents on hand or in bank
accounts (net of outstanding checks). An example of the determination of Net
Debt is set forth on Schedule 1.4(b).
 
(c)    “Stated Working Capital” means the amount of $34,250,000.
 
(d)    Not later than five (5) calendar days prior to the Closing Date, the
Seller Representative will, in good faith, estimate the amount of the Working
Capital (the “Estimated Working Capital”) and Net Debt (the “Estimated Net
Debt”) as of the close of business on the day immediately preceding the Closing
Date. The Estimated Working Capital and the Estimated Net Debt will be computed
in a manner consistent with the computation of Working Capital and Net Debt as
set forth on Schedules 1.4(a) and 1.4(b), respectively. At the Closing, the
Purchase Price will be:
 
3

--------------------------------------------------------------------------------


 
(i)     increased by an amount equal to the amount by which the Estimated
Working Capital is greater than Stated Working Capital;
 
(ii)    decreased by an amount equal to the amount by which the Estimated
Working Capital is less than Stated Working Capital; and
 
(iii)   decreased or increased, as applicable, in an amount equal to the amount
of Estimated Net Debt.
 
(e)    Within sixty (60) calendar days after the Closing, the Buyer will
calculate the actual Working Capital and actual Net Debt as of the close of
business on the day immediately preceding the Closing Date in the same manner as
the Estimated Working Capital and the Estimated Net Debt were calculated, and
will notify the Seller Representative in writing of such calculation. If the
Seller Representative disputes the accuracy of the Buyer’s calculation and
notifies the Buyer of such dispute in writing within thirty (30) calendar days
after receipt thereof, and the parties are unable in good faith to settle such
dispute within an additional fifteen (15) calendar days, then the Seller
Representative will provide its own calculation of actual Working Capital or
actual Net Debt, as applicable, in writing and the dispute shall be submitted
promptly to the Houston, Texas office of Ernst & Young LLP or, if such
accounting firm is unable or unwilling to act in such capacity, such other
nationally known certified public accounting firm selected by agreement of the
Buyer and the Seller Representative (the “Accountant”). In resolving such
dispute, the Accountant shall consider only those items that are in dispute and
not modify any element of Working Capital or Net Debt that is not disputed by
the parties. The fees and expenses of the Accountant will be allocated one-half
to the Buyer and one-half to the Sellers. If the Seller Representative does not
dispute the accuracy of the Buyer’s calculation within the time period set forth
above, then the Seller Representative and the Sellers will be deemed to have
agreed with the Buyer’s calculation. The actual Working Capital and the actual
Net Debt as of the close of business on the day immediately preceding the
Closing Date determined by the Buyer, by agreement between the parties or by the
Accountant (as provided in this paragraph), are referred to as the “Actual
Working Capital” and the “Actual Net Debt,” respectively.
 
(f)    If the Actual Working Capital exceeds the Estimated Working Capital (the
“Working Capital Excess”), then within three (3) business days of such
determination, the Buyer will pay
 

 
(i)
to the Seller Representative, as disbursing agent on behalf of the Sellers, an
amount in cash equal to (A) the Working Capital Excess, multiplied by (B) a
fraction, the numerator of which is the number of Shares outstanding immediately
prior to the Closing, and the denominator of which is the Fully Diluted Shares;

 
4

--------------------------------------------------------------------------------




 
(ii)
to the Company, for the benefit of the Optionholders, an amount in cash equal to
(A) the Working Capital Excess, multiplied by (B) a fraction, the numerator of
which is the aggregate number of shares of Common Stock into which the Options
are convertible, and the denominator of which is the Fully Diluted Shares; and

 

 
(iii)
to the Warrantholder, an amount in cash equal to (A) the Working Capital Excess,
multiplied by (B) a fraction, the numerator of which is the aggregate number of
shares of Common Stock into which the Warrant is convertible, and the
denominator of which is the Fully Diluted Shares.

 
The Seller Representative shall hold such funds that it receives pursuant to
this Section 1.4(f) in trust for the benefit of the Sellers and shall promptly
disburse the allocable portion of such funds, without interest, to the Sellers
as soon as practicable after receipt from the Buyer. The Company shall pay to
each Optionholder, in each case, without interest and subject to Section 1.3(g),
an amount equal to (A) the Working Capital Excess, multiplied by (B) a fraction,
the numerator of which is the number of shares of Common Stock into which such
Option is convertible, and the denominator of which is the Fully Diluted Shares.
 
(g)    If the Actual Working Capital is less than the Estimated Working Capital
(such shortfall being the “Working Capital Shortfall”), then the Buyer and the
Seller Representative will issue joint written instructions to the Escrow Agent
to release to the Buyer an amount in cash equal to the Working Capital
Shortfall, such amount to be released in accordance with the Escrow Agreement,
by wire transfer of immediately available funds (to an account specified in
writing by the Buyer) within three (3) business days after determination of the
Actual Working Capital. To the extent there are insufficient funds in the Escrow
Account at such time to pay the full amount of such shortfall to Buyer, then the
Sellers shall pay the remaining shortfall (to an account specified in writing by
Buyer) within fifteen (15) calendar days after determination of the Actual
Working Capital;
 
(h)    If the Actual Net Debt exceeds the Estimated Net Debt (such excess being
the “Net Debt Excess”), then the Buyer and the Seller Representative will issue
joint written instructions to the Escrow Agent to release to the Buyer the
amount of the Net Debt Excess, in accordance with the Escrow Agreement, by wire
transfer of immediately available funds (to an account specified in writing by
the Buyer) within three (3) business days after determination of the Actual Net
Debt. To the extent there are insufficient funds in the Escrow Account at such
time to pay the full amount of such Net Debt Excess to Buyer, then Sellers shall
pay the remaining excess to Buyer (to an account specified in writing by Buyer)
within fifteen (15) calendar days after determination of the Actual Net Debt;
 
(i)     If the Actual Net Debt is less than the Estimated Net Debt (such
shortfall being the “Net Debt Shortfall”), then, within three (3) business days
of such determination, the Buyer will pay
 
5

--------------------------------------------------------------------------------




 
(i)
to the Seller Representative, as disbursing agent on behalf of the Sellers, an
amount in cash equal to (A) the Net Debt Shortfall multiplied by (B) a fraction,
the numerator of which is the number of Shares outstanding immediately prior to
the Closing, and the denominator of which is the Fully Diluted Shares;

 

 
(ii)
to the Company, for the benefit of the Optionholders, an amount in cash equal to
(A) the Net Debt Shortfall, multiplied by (B) a fraction, the numerator of which
is the aggregate number of shares of Common Stock into which the Options are
convertible, and the denominator of which is the Fully Diluted Shares; and

 

 
(iii)
to the Warrantholder, an amount in cash equal to (A) the Net Debt Shortfall,
multiplied by (B) a fraction, the numerator of which is the aggregate number of
shares of Common Stock into which the Warrant is convertible, and the
denominator of which is the Fully Diluted Shares.

 
The Seller Representative shall hold such funds that it receives pursuant to
this Section 1.4(i) in trust for the benefit of the Sellers and shall promptly
disburse the allocable portion of such funds, without interest, to the Sellers
as soon as practicable after receipt from the Buyer. The Company shall pay to
each Optionholder, in each case, without interest and subject to Section 1.3(g),
an amount equal to (A) the Net Debt Shortfall multiplied by (B) a fraction, the
numerator of which is the number of shares of Common Stock into which such
Option is convertible, and the denominator of which is the Fully Diluted Shares.
 
(j)     For purposes of complying with the terms set forth in this Section 1.4,
each party shall cooperate with and make available to the other parties and
their respective representatives all information, records, data and working
papers, and shall permit reasonable access to its facilities and personnel, as
may be reasonably required in connection with the preparation and analysis of
the Estimated Working Capital, Estimated Net Debt, Actual Working Capital and
Actual Net Debt and the resolution of any disputes related thereto.
 
1.5    Closing Deliveries. At the Closing:
 
(a)    the Buyer will pay to the Company, the Escrow Agent, the Seller
Representative and the Warrantholder the amounts specified to be paid to such
Persons in Section 1.3 (as adjusted pursuant to Section 1.4) by wire transfer of
immediately available funds to the account specified by each such Person in
writing;
 
(b)    the Sellers will deliver to the Buyer payoff letters in form and
substance reasonably satisfactory to the Buyer evidencing payoff of all
indebtedness under the Company Debt Agreements other than the Subordinated Note
(the “Payoff Letters”);
 
(c)    the Buyer will pay the unpaid Transaction Costs to the Persons and in the
amounts indicated in written instructions such instructions to be delivered by
the Company to the Buyer at least three (3) business days prior to the Closing
Date;
 
6

--------------------------------------------------------------------------------



(d)    the Buyer will pay the amounts indicated in the Payoff Letters to the
Persons entitled thereto as indicated in such Payoff Letters;
 
(e)    the Sellers will deliver certificates representing the Shares,
accompanied by stock powers duly executed in blank;
 
(f)     the Sellers will deliver to the Buyer certificates representing the
Subsidiary Equity;
 
(g)    the Sellers will deliver to the Buyer the originals or copies of all of
the Company’s and its subsidiaries’ books, records, ledgers, disks, proprietary
information and all other written or electronic depositories of information;
 
(h)    the Sellers will deliver to the Buyer a copy of the Certificate of
Incorporation of the Company certified as of the most recent practicable date by
the Delaware Secretary of State;
 
(i)     the Sellers will deliver to the Buyer copies of the Articles of
Organization of each of the subsidiaries of the Company certified as of the most
recent practicable date by the Louisiana Secretary of State;
 
(j)     the Sellers will deliver to the Buyer true and correct copies of the
limited liability company agreements (or other governing agreements) for each
subsidiary of the Company;
 
(k)    the Sellers will deliver to the Buyer a certificate of the Delaware
Secretary of State certifying as to the good standing of the Company as of the
most recent practicable date;
 
(l)     the Sellers will deliver to the Buyer a certificate of the Louisiana
Secretary of State certifying as to the good standing of each subsidiary of the
Company as of the most recent practicable date;
 
(m)   the Sellers will deliver to the Buyer duly executed counterparts of an
agreement in the form of Exhibit C to this Agreement, terminating the Management
Agreement dated as of February 9, 2005 between IGP Industries, LLC and the
Subsidiary;
 
(n)    the Sellers will deliver to the Buyer written agreements in the form of
Exhibit D to this Agreement, and executed by the Company and each Optionholder,
evidencing the cancellation of each Option, which agreement may be conditioned
upon the Closing;
 
(o)    the Sellers will deliver to the Buyer a written agreement in the form of
Exhibit E to this Agreement, and executed by the Company and the Warrantholder,
evidencing the cancellation of the Warrant, which agreement may be conditioned
upon the Closing;
 
7

--------------------------------------------------------------------------------



(p)    the Sellers and the Buyer will deliver counterparts of the Escrow
Agreement duly executed by the Seller Representative and the Buyer,
respectively;
 
(q)    the Buyer will deliver to the Seller Representative a closing certificate
in the form of Exhibit F to this Agreement; and
 
(r)     the Sellers will deliver to the Buyer a closing certificate
substantially in the form of Exhibit G to this Agreement;
 
(s)    the Sellers will deliver to the Buyer UCC Termination Statements and
other releases reasonably satisfactory to the Buyer that, when filed, will
evidence the release of any Liens placed on the assets of the Company or its
subsidiaries in connection with indebtedness for borrowed money, including,
without limitation, Liens placed on the assets of the Company pursuant to the
Company Debt Agreements;
 
(t)     the Sellers will deliver to the Buyer written resignations of each
director, officer and manager, as applicable, of the Company and its
subsidiaries from their position, as a director, officer or manager, but not as
an employee, with the Company and the applicable subsidiary of the Company
substantially in the form of Exhibit H to this Agreement;
 
(u)    each Seller will deliver to the Buyer a non-foreign affidavit dated as of
the Closing Date, executed under penalty of perjury and in form and substance
required under Treasury Regulation issued pursuant to Section 1445 of the Code
stating that each such Seller is not a foreign person as defined in Section 1445
of the Code;
 
(v)    the Buyer will deliver to the Seller Representative the articles of
incorporation of the Buyer certified as of the most recent practicable date by
the Secretary of State of Louisiana;
 
(w)   the Buyer will deliver to the Seller Representative a certificate of the
Louisiana Secretary of State as to the good standing of the Buyer in such
jurisdiction as of the most recent practicable date;
 
(x)    the Sellers will deliver to the Buyer written agreements in the form of
Exhibit I to this Agreement terminating the consulting agreements between the
Subsidiary and each of Wilfred DeHart, Wendell Hohensee and John Tieken, Jr.
duly executed by the Subsidiary and each such Person; and
 
(y)    the Buyer and Bart Hohensee will deliver to the Seller Representative
executed counterparts of the letter agreement attached hereto as Exhibit J to
this Agreement.
 
1.6    Further Assurances. At or after the Closing, and without further
consideration, each party hereto will execute and deliver to the other parties
hereto such further instruments of conveyance and transfer as such other party
may reasonably request in order to more effectively convey and transfer the
Shares to the Buyer, or for aiding, assisting, collecting and reducing to
possession any of the Shares and the assets of the Company and its subsidiaries
and exercising rights with respect thereto.
 
8

--------------------------------------------------------------------------------



ARTICLE II
Representations and Warranties of the Company and the Sellers


The Company hereby represents and warrants to the Buyer as follows, provided,
however, that with regard to the representations and warranties made in Sections
2.1(a) and 2.4(a), each Seller makes such representations and warranties
severally to the Buyer, but solely with regard to such Seller:
 
2.1    Authority.
 
(a)    Each Seller has all requisite capacity, power and authority, to execute,
deliver and perform under this Agreement and the other agreements, certificates
and instruments to be executed by each such Seller pursuant to this Agreement
(collectively, the “Seller Ancillary Documents”) to which such Seller is a
party. The execution, delivery and performance by each Seller of this Agreement
and each Seller Ancillary Document to which such Seller is a party has been duly
authorized by all necessary action on such Seller’s part. This Agreement has
been, and at the Closing the Seller Ancillary Documents will be, duly executed
and delivered by each Seller (to the extent each is a party thereto). This
Agreement is, and, upon execution and delivery by each Seller at the Closing,
each of the Seller Ancillary Documents will be, a legal, valid and binding
agreement of each Seller (to the extent each is a party thereto), enforceable
against each Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).
 
(b)    The Company has all requisite capacity, power and authority, to execute,
deliver and perform under this Agreement and the other agreements, certificates
and instruments to be executed by the Company or its officers pursuant to this
Agreement (collectively, the “Company Ancillary Documents” and together with the
Seller Ancillary Documents, the “Ancillary Documents”). The execution, delivery
and performance by the Company of this Agreement and each Ancillary Document to
which the Company is a party has been duly authorized by all necessary action on
Company’s part. This Agreement has been, and at the Closing the Company
Ancillary Documents will be, duly executed and delivered by the Company. This
Agreement is, and, upon execution and delivery by the Company at the Closing,
each of the Company Ancillary Documents will be, a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
9

--------------------------------------------------------------------------------


 
2.2    Organization.
 
(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has full power to own its
properties and to conduct its business as presently conducted. The Company is
duly authorized, qualified or licensed to do business and is in good standing in
each state or other jurisdiction in which its business or operations as
presently conducted make such qualification necessary except where the failure
to be so qualified or to be in good standing would not have a Material Adverse
Effect on the Company. The Company is required to be qualified to do business as
a foreign entity in the jurisdictions set forth on Schedule 2.2(a). The Company
does not operate under any assumed names.
 
(b)    Each subsidiary of the Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Louisiana and has full power to own its properties and to conduct its business
as presently conducted. Each subsidiary of the Company is duly authorized,
qualified or licensed to do business and is in good standing in each state or
other jurisdiction in which its business or operations as presently conducted
make such qualification necessary except where the failure to be so qualified or
to be in good standing would not have a Material Adverse Effect on the Company.
The subsidiaries of the Company are required to be qualified to do business as a
foreign entity in the jurisdictions set forth on Schedule 2.2(b). The
subsidiaries of the Company do not operate under any assumed names.
 
2.3    Organizational Documents. The Company has delivered to the Buyer:
 
(a)    true, correct and complete copies of the Company’s certificate of
incorporation, bylaws, minute books and stock record books; and
 
(b)    for each subsidiary of the Company, true, correct and complete copies of
such subsidiary’s certificate of formation, operating agreement, minute books
and equity record books.
 
2.4    Title to Securities.
 
(a)    Such Seller owns the Shares set forth next to such Seller’s name on
Schedule 2.5(a), of record and beneficially, free and clear of any lien, legal
restriction, claim, pledge, security interest, charge, spousal interest
(community or otherwise), contingency or other encumbrance of any nature (each,
a “Lien”). Upon sale of the Shares and delivery of certificates therefor to the
Buyer hereunder, the Buyer will acquire the entire legal and beneficial
interests in the Shares, free and clear of any Lien except for liens created by
the Buyer.
 
(b)    The Company owns the Subsidiary Equity, of record and beneficially, free
and clear of any Lien.
 
10

--------------------------------------------------------------------------------



2.5    Capitalization.
 
(a)    The authorized capital stock of the Company consists of 40,000 shares of
Common Stock and 10,000 shares of Preferred Stock, par value $0.01 per share.
There are (i) 26,505.75 shares of Common Stock issued and outstanding and (ii) 
335.00949 shares of Common Stock reserved for issuance upon exercise of the
Warrant. As of the date of this Agreement, there are 2,579.09 shares of Common
Stock reserved for issuance pursuant to outstanding Options. As of the Closing
Date, there will be no more than 3,216.091139 shares of Common Stock reserved
for issuance pursuant to outstanding Options. The Shares and other interests set
forth in the preceding three sentences of this Section constitute all of the
issued outstanding equity interests of the Company. The Shares have been duly
authorized and validly issued in compliance with all applicable Laws (as defined
in Section 2.16), and are fully paid and nonassessable and, except as set forth
in Schedule 2.5(a), free of preemptive rights. The Company does not hold any of
its capital stock in treasury, nor are any shares of capital stock reserved for
issuance, except as set forth in this Section 2.5(a). Set forth on Schedule
2.5(a) is the name of each holder of Shares and the number of Shares that each
such holder holds as of the date hereof.
 
(b)    The Subsidiary Equity constitutes all of the issued outstanding equity
interests of the Subsidiary. The Subsidiary Equity has been duly authorized and
validly issued in compliance with all applicable Laws, and is fully paid and
nonassessable and free of preemptive rights. The Subsidiary does not hold any of
its equity interests in treasury, nor are any equity interests reserved for
issuance. Each subsidiary of the Company other than the Subsidiary is
wholly-owned by the Subsidiary and there are no outstanding equity interests in
each such subsidiary other than those owned by the Subsidiary.
 
(c)    Other than as set forth in Schedule 2.5(a) (which schedule may be updated
with respect to Options at Closing), there are no outstanding options, warrants,
convertible or exchangeable securities or other rights, agreements, arrangements
or commitments obligating the Company, any subsidiary of the Company or any
Seller, directly or indirectly, to issue, sell, purchase, acquire or otherwise
transfer or deliver any equity interest in the Company or any of its
subsidiaries, or any agreement, document, instrument or obligation convertible
or exchangeable therefor. Except as set forth on Schedule 2.5(a), there are no
agreements, arrangements or commitments of any character (contingent or
otherwise) pursuant to which any Person (as defined in Section 2.15) is or may
be entitled to receive any payment based on the revenues or earnings, or
calculated in accordance therewith, of the Company or any of its subsidiaries.
There are no voting trusts, proxies or other agreements or understandings to
which the Company or any Seller is a party or by which the Company or any Seller
is bound with respect to the voting of any equity interests in the Company or
any of its subsidiaries. None of the Shares was issued in violation of the
Securities Act of 1933, as amended (the “Act”), or any state securities Laws.
 
2.6    Subsidiaries and Other Interests; Non-Operating Entity.
 
(a)    Other than as set forth on Schedule 2.6, the Company has no subsidiaries
and owns no assets or equity or debt interest or any form of proprietary
interest in any Person, or any obligation, right or option to acquire any such
interest. Other than the Subsidiary Equity, the Company owns no assets of any
kind.
 
11

--------------------------------------------------------------------------------



(b)    Other than as set forth on Schedule 2.6, the Subsidiary has no
subsidiaries and owns no equity or debt interest or any form of proprietary
interest in any Person, or any obligation, right or option to acquire any such
interest.
 
(c)    During the last five (5) years, the Company has not conducted any
operations or engaged in any activities of any nature whatsoever other than the
ownership and management of the Subsidiary.
 
2.7    Title to Assets.
 
(a)    Set forth on Schedule 2.7(a) is a complete list (including the street
address, where applicable) of: (i) all real property owned by the Company and
its subsidiaries; and (ii) all real property leased by the Company and its
subsidiaries or otherwise used in connection with the Business (the “Real
Property”). Except as set forth on Schedule 2.7(a), no tangible or intangible
asset used in connection with the Business is owned or leased by any Seller or
any Affiliate (as defined in Section 8.10(a)) of any Seller (other than the
Company or its subsidiaries).
 
(b)    Except as set forth on Schedule 2.7(b), each of the Company and its
subsidiaries has good and marketable title to all of the assets each purports to
own, and each owns all of such assets free and clear of any Liens, other than
statutory Liens securing current Taxes (as defined in Section 2.14) and other
obligations that are not yet due and payable and, with regard to the Real
Property, other than (a) easements, restrictions and encroachments, (b) any
matters revealed by an accurate survey and (c) zoning ordinances, building codes
and similar restrictions, all of the foregoing which do not materially affect
the use or value of such Real Property. Except as set forth on Schedule 2.7(b),
the Company or one of its subsidiaries holds a valid leasehold interest in or
otherwise has a valid and enforceable right to use, all of the tangible assets
used in connection with the Business that they do not own, subject to applicable
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity). Neither the Company, any of its subsidiaries, the Sellers nor, to the
Knowledge of the Company, any other Person, has granted any rights, options,
rights of first refusal, or any other agreement of any kind to purchase or to
otherwise acquire any interest in the Real Property (as defined in
Section 2.7(c)), or any part thereof.
 
(c)    There are no actions pending or, to the Knowledge of the Company,
threatened that would alter the current zoning classification of the Real
Property or alter any applicable Laws, covenants, conditions or restrictions
that would adversely affect the use of the Real Property in the Business.
Neither the Company, any of its subsidiaries nor any Seller has received written
notice from any insurance company or Governmental Body (as defined in Section
2.10) of any defects or inadequacies in the Real Property or the improvements
thereon that would adversely affect the insurability or usability of the Real
Property or such improvements or prevent the issuance of new insurance policies
thereon at rates not materially higher than present rates. None of the Sellers
is a “foreign person” as that term is defined in § 1445 of the Internal Revenue
Code of 1986, as amended (the “Code”), and applicable regulations.
 
12

--------------------------------------------------------------------------------


 
2.8    Condition and Sufficiency of Assets. The assets of the Company and its
subsidiaries, including any assets held under leases or licenses, except for
cash and cash equivalents, constitute all assets (other than intellectual
property) used by the Company and its subsidiaries in the conduct of the
Business.
 
2.9    No Violation. Except as set forth on Schedule 2.9, neither the execution
nor delivery of this Agreement or any of the Ancillary Documents nor the
consummation of the transactions contemplated hereby and thereby, including
without limitation the sale of the Shares to the Buyer, will conflict with or
result in the material breach of any term or provision of, require consent or
violate or constitute a default under (or an event that with notice or the lapse
of time or both would constitute a material breach or default), or result in the
creation of any Lien on the Shares, the Subsidiary Equity or the assets of the
Company or its subsidiaries pursuant to, or relieve any third party of any
obligation to the Company or any of its subsidiaries or give any third party the
right to terminate or accelerate any obligation under, any (i) charter
provision, (ii) bylaw, (iii) Material Contract (as defined in Section 2.21(a)),
(iv) Permit (as defined in Section 2.17) or (v) Law to which the Company, its
subsidiaries or any Seller is a party or by which any asset owned by the Company
or any of its subsidiaries or otherwise used in connection with the Business is
in any way bound or obligated except, in the case of (iii), such as would not
have a Material Adverse Effect on the Company.
 
2.10     Governmental Consents. Except as required in connection with the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any governmental or
quasi-governmental agency, authority, commission, board or other body (each, a
“Governmental Body”) is required on the part of the Company, any subsidiary of
the Company or any Seller in connection with the sale and purchase of the Shares
or any of the other transactions contemplated by this Agreement or the Ancillary
Documents.
 
2.11      Financial Statements.
 
(a)    Attached as Schedule 2.11(a) are true and complete copies of: (i) (A) the
unaudited consolidated balance sheet of the Company and its subsidiaries as of
December 31, 2005 and the related unaudited consolidated statements of income,
stockholder’s equity and cash flows of the Company and its subsidiaries for the
fiscal year then ended and (B) the unaudited consolidated balance sheet of the
Company and its subsidiaries (the “Latest Balance Sheet”) as of March 31, 2006
(the “Latest Balance Sheet Date”) and the related unaudited consolidated
statements of income, stockholder’s equity and cash flows of the Company and its
subsidiaries for the three month period then ended (collectively, the “Interim
Financial Statements”); and (ii) the audited consolidated balance sheet of the
Company and its subsidiaries as of December 31, 2004, and the related audited
consolidated statements of income, stockholder’s equity and cash flows for the
year then ended (collectively, the “Financial Statements”). The Financial
Statements present fairly, in all material respects, the consolidated financial
condition of the Company and its subsidiaries at the dates specified and the
results of their operations for the periods specified and have been prepared, in
all material respects, in accordance with GAAP. The Financial Statements and the
Interim Financial Statements have been prepared from the books and records of
the Company and its subsidiaries. The Interim Financial Statements present
fairly, in all material respects, the consolidated financial condition of the
Company and its subsidiaries at the dates specified and the results of their
operations for the periods specified and have been prepared, in all material
respects, in accordance with GAAP, except for the absence of footnote disclosure
and customary year-end adjustments.
 
13

--------------------------------------------------------------------------------



(b)    All accounts receivable reflected in the Latest Balance Sheet or included
in the assets of the Company or its subsidiaries arose in the ordinary course of
business.
 
2.12     Absence of Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any direct or indirect debts, obligations or liabilities of any
nature, whether absolute, accrued, contingent, liquidated or otherwise, and
whether due or to become due, asserted or unasserted (collectively,
“Liabilities”) except for: (i) Liabilities reflected in the Latest Balance
Sheet; (ii) current Liabilities incurred in the ordinary course of business and
consistent with past practice after the Latest Balance Sheet Date;
(iii) Liabilities incurred in the ordinary course of business and consistent
with past practice under the Material Contracts (as defined in Section 2.21(a))
and under other agreements entered into by the Company or its subsidiaries in
the ordinary course of business that are not included within the definition of
Material Contracts set forth in Section 2.21(a), which Liabilities are not
required by GAAP to be reflected in the Latest Balance Sheet and
(iv) Liabilities that would not have a Material Adverse Effect on the Company
and its subsidiaries.
 
2.13      Absence of Certain Changes. Since the Latest Balance Sheet Date,
except as set forth in Schedule 2.13, there has not been:
 
(a)    any change, event or occurrence regarding the Company and its
subsidiaries that constitutes a Material Adverse Effect with regard to the
Company;
 
(b)    any declaration, setting aside or payment of any dividends or
distributions in respect of any equity capital of the Company or its
subsidiaries, or any redemption, purchase or other acquisition by the Company or
its subsidiaries of any of their respective equity interests;
 
(c)    any payment or transfer of assets (including without limitation any
distribution or any repayment of indebtedness) to or for the benefit of any
Seller, other than compensation and expense reimbursements paid in the ordinary
course of business, consistent with past practice;
 
(d)    any revaluation by the Company or its subsidiaries of any of its assets,
including the writing down or writing off of notes or accounts receivable and
the writing down of the value of inventory, other than in the ordinary course of
business and consistent with past practice;
 
(e)    any incurrence by the Company or its subsidiaries of capital expenditures
in excess of $100,000, individually or in the aggregate;
 
(f)     any increase in indebtedness for borrowed money of the Company or its
subsidiaries, or any issuance or sale by the Company or its subsidiaries of any
debt securities, or any assumption, guarantee or endorsement by the Company or
its subsidiaries of any Liability of any other Person, or any loan or advance by
the Company or its subsidiaries to any other Person;
 
14

--------------------------------------------------------------------------------



(g)    any breach or default (or event that with notice or lapse of time would
constitute a breach or default) of the Company or its subsidiaries, termination
or to the Knowledge of the Company threatened termination under any Material
Contract;
 
(h)    any material change by the Company or its subsidiaries in its accounting
methods, principles or practices;
 
(i)     any material increase in the benefits under, or the establishment or
amendment of, any bonus, insurance, severance, deferred compensation, pension,
retirement, profit sharing or other employee benefit plan, or any increase in
the compensation payable or to become payable to managers, officers or employees
of the Company or its subsidiaries, except for annual merit increases in
salaries or wages in the ordinary course of business and consistent with past
practice;
 
(j)     except as required hereby, any termination of employment (whether
voluntary or involuntary) of any officer or key employee of the Company or its
subsidiaries or any termination of employment (whether voluntary of involuntary)
of employees of the Company or its subsidiaries in excess of historical
attrition in personnel;
 
(k)    any theft, condemnation or eminent domain proceeding or any damage,
destruction or casualty loss affecting any asset used in connection with the
Business that, in any event, would have a Material Adverse Effect on the
Company, whether or not covered by insurance;
 
(l)     any sale, assignment or transfer of any asset used in connection with
the Business, except sales of inventory in the ordinary course of business and
consistent with past practice;
 
(m)   any waiver by the Company, any of its subsidiaries or any Seller of any
material rights related to the Business;
 
(n)    any action by the Company or its subsidiaries other than in the ordinary
course of business and consistent with past practice, to pay, discharge, settle
or satisfy any claim or Liability;
 
(o)    any settlement or compromise by the Company or its subsidiaries of any
pending or threatened suit or legal action;
 
(p)    any issuance, sale or disposition of, or agreement to issue, sell or
dispose of, any equity interest in the Company or its subsidiaries, or any
instrument or other agreement convertible or exchangeable for any equity
interest in the Company or its subsidiaries;
 
(q)    any authorization, recommendation, proposal or announcement of an
intention to adopt a plan of complete or partial liquidation or dissolution of
the Company or any of its subsidiaries; 
 
(r)    any acquisition of, or investment by the Company or any of its
subsidiaries in the equity or debt securities of any Person (including in any
joint venture or similar arrangement);
 
15

--------------------------------------------------------------------------------



(s)    any other transaction, agreement or commitment entered into by the
Company or its subsidiaries or affecting the Business, the Company or its
subsidiaries, except in the ordinary course of business and consistent with past
practice; or
 
(t)     any agreement or understanding to do or resulting in any of the
foregoing.
 
2.14      Taxes.
 
(a)    The Company and each of its subsidiaries have filed all Tax Returns that
they were required to file under applicable laws and regulations. All such Tax
Returns were correct and complete in all respects. All Taxes due and owing by
the Company and subsidiaries (whether shown on any Tax Return) have been paid.
 
(b)    Except as described in Schedule 2.14(b), neither the Company nor any of
its subsidiaries is the beneficiary of any extension of time within which to
file any Tax Return.
 
(c)    Neither the Company nor any of its subsidiaries has received notice of a
claim by a Taxing Authority in a jurisdiction where such entity does not file
Tax Returns that it is or may be subject to Tax by that jurisdiction that has
not been settled or otherwise resolved.
 
(d)    Neither the Company nor any of its subsidiaries has given any currently
effective waiver of any statute of limitations in respect of Taxes or agreed to
any currently effective extension of time with respect to a Tax assessment or
deficiency.
 
(e)    There are no security interests on any of the assets of the Company nor
any of its subsidiaries that arose in connection with any failure (or alleged
failure) to pay any Tax, other than Taxes not yet due and payable.
 
(f)     No audits or administrative or judicial proceedings are pending or being
conducted, or to the Knowledge of the Company, are threatened with respect to
the Taxes of the Company or any of its subsidiaries.
 
(g)    Except as described in Schedule 2.14(g), neither the Company nor any of
its subsidiaries is liable for the Taxes of another Person (other than the
Company or one of its subsidiaries) (i) under Section 1.1502-6 of the Treasury
Regulations (or comparable provisions of state, local, or foreign Law), (ii) as
a transferee or successor, or (iii) by Contract or indemnity. Neither the
Company nor any of its subsidiaries is a party to any tax sharing agreement.
 
(h)    Except as set forth on Schedule 2.14(h), neither the Company nor any of
its subsidiaries is a party to any agreement, contract, arrangement or plan
that, as a result of the transactions contemplated by this Agreement, could
result, separately or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code or any corresponding
provision of state, local or foreign Tax Law.
 
(i)     The Company and each of its subsidiaries have withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.
 
16

--------------------------------------------------------------------------------



(j)     The unpaid Taxes of the Company and its subsidiaries (i) did not, as of
the date of the Latest Balance Sheet, exceed the reserve for Tax liability (as
distinguished from any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) included in the Latest Balance Sheet
(without reference to any notes thereto) in accordance with GAAP, and (ii) do
not exceed that reserve as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of the Company and its
subsidiaries in filing their Tax Returns. Since the date of the Latest Balance
Sheet, neither the Company nor its subsidiaries has incurred any liability for
Taxes arising from extraordinary gains or losses, as that term is used in GAAP,
outside the ordinary course of business.
 
(k)    Neither the Company nor any of its subsidiaries has undertaken or
participated in any listed transaction (or transaction substantially similar
thereto) or other reportable transaction described in Treasury Regulation
Section 1.6011-4, or any comparable provision of applicable foreign, state or
local Tax laws.
 
(l)     Neither the Company nor any of its subsidiaries has distributed stock of
another entity or had its stock distributed by another entity in a transaction
that was intended to be governed in whole or in part by Section 355 of the Code
or Section 361 of the Code.
 
(m)   Except as set forth on Schedule 2.14(m), neither the Company nor any of
its subsidiaries has been a member of an affiliated group (as defined in Section
1504(a) of the Code) filing a consolidated federal Income Tax Return.
 
(n)    Except as set forth on Schedule 2.14(n), neither the Company nor any of
its subsidiaries is required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:
 
(i)     change in method of accounting for a taxable period ending on or before
the Closing Date; or
 
(ii)    closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date.
 
For purposes of this Agreement:
 
“Income Tax” means federal, state, local or foreign tax measured solely by or
imposed solely on net income.
 
“Income Tax Returns” means all Tax Returns pertaining to Income Taxes.
 
“Tax” or “Taxes” means any tax (including any income, capital gains,
value-added, sales, property, withholding, social security (or similar),
unemployment, profits, secondary, capital duties, franchise, use, employment,
payroll, transfer, occupation, severance, production, excise, gross receipts,
stamp, premium, customs, duties, capital stock, windfall profit, environmental,
disability, registration, alternative or add on minimum, estimated or other
taxes), levy, assessment, tariff, duty (including any customs duty), deficiency
or other fee, and any related charge or amount (including any fine, penalty,
interest or addition to tax, together with any interest in respect of such
penalties, additions or additional amounts) imposed, assessed or collected by or
under the authority of any Taxing Authority.
 
17

--------------------------------------------------------------------------------



“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Taxing Authority
in connection with the determination, assessment, collection or payment of any
Tax or in connection with the administration, implementation or enforcement of
or compliance with any law, regulation or other legal requirement relating to
any Tax.
 
“Taxing Authority” means any:
 
(a)    nation, state, county, city, town, village, district or other
jurisdiction of any nature;
 
(b)    federal, state, local, municipal, foreign or other government;
 
(c)    governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal);
 
(d)    multi-national organization or body; or
 
(e)    body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.
 
2.15     Litigation. Except as set forth on Schedule 2.15, there is currently no
pending or, to the Knowledge of the Company, threatened material lawsuit,
administrative proceeding or review or complaint or investigation (collectively,
“Litigation”) by any individual, corporation, partnership, Governmental Body or
other entity (each, a “Person”) against the Company or its subsidiaries or, to
the Knowledge of the Company, any member, manager, director, officer, employee
or agent (in their capacities as such) of the Company or its subsidiaries or to
which any of the assets of the Company or its subsidiaries is subject, or to
which any of the Shares or the Subsidiary Equity is subject, or relating to the
transactions contemplated by this Agreement or the consummation thereof. Neither
the Company nor any of its subsidiaries is subject to or bound by any currently
existing judgment, order, writ, injunction or decree.
 
2.16     Compliance with Laws. The Company and each of its subsidiaries are
currently in compliance with each applicable statute, law, ordinance, decree,
order, rule or regulation of any Governmental Body, including without limitation
all federal, state and local laws relating to zoning and land use, occupational
health and safety, and employment and labor matters (collectively, “Laws”).
 
2.17      Permits. The Company and each of its subsidiaries owns or possesses
from each appropriate Governmental Body all right, title and interest in and to
all material permits, licenses, authorizations, approvals, quality
certifications, franchises or rights (collectively, “Permits”) issued by any
Governmental Body necessary for the Company and its subsidiaries to conduct the
Business as they are currently conducting the Business. Each of such Permits is
listed on Schedule 2.17. No loss or expiration of any such Permit is pending or,
to the Knowledge of the Company, threatened, other than expiration in accordance
with the terms thereof of Permits that may be renewed in the ordinary course of
business without lapsing.
 
18

--------------------------------------------------------------------------------



2.18      Environmental Matters. Except as set forth on Schedule 2.18:
 
(a)    The operations of the Company and its subsidiaries are and for the past
five years have been in material compliance with Environmental Laws (as defined
below).
 
(b)    The Company and its subsidiaries have obtained and are in material
compliance with all permits, licenses, authorizations, registrations and other
governmental consents required by applicable Environmental Laws for the
Company’s and its subsidiaries’ activities and operations at the Real Property
as currently conducted.
 
(c)    There have been no releases by the Company or its subsidiaries of
Hazardous Materials (as defined below) at, on, under, from or affecting any Real
Property in such quantities that would give rise to an obligation to report or
remediate such Hazardous Materials and neither the Company nor any of its
subsidiaries has disposed of any Hazardous Materials on any Real Property in
material violation of any Environmental Law.
 
(d)    There are no pending or to the Company’s Knowledge, threatened actions,
suits, claims or other legal proceedings based on (i) the presence of any
Hazardous Materials on, at, an underlying any Real Property, (ii) any release or
threatened release into the environment of Hazardous Materials from any Real
Property, (iii) the off-site disposal, transport or arrangement for disposal of
Hazardous Materials originating on or from any Real Property or the Business or
assets of the Company or any of its subsidiaries or (iv) any violation or
alleged violation of Environmental Laws by the Company or any of its
subsidiaries.
 
(e)    No underground storage tanks or underground piping associated with any
such tanks (“UST Systems”) are present at or under any Real Property and to the
Knowledge of the Company, no UST Systems have been located on any Real Property.
 
(f)     Sellers and the Company have provided Buyer all environmental assessment
reports, audits and correspondence with any Governmental Body in their
possession and control relating to the release of any Hazardous Materials or
non-compliance with Environmental Laws at any Real Property that are set forth
on Schedule 2.18(f).
 
19

--------------------------------------------------------------------------------


 
As used herein, “Environmental Laws” means all applicable laws, regulations,
orders, decrees, judgments, or injunctions issued, promulgated or entered into
by any Governmental Body pertaining to the protection of human health with
respect to exposure to Hazardous Materials or the environment, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act,
42 U.S.C. § 9601 et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. § 1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., and any similar state or local statutes.
As used herein, “Hazardous Materials” means any pollutants, contaminants,
asbestos, PCBs, urea formaldehyde, oils, petroleum and petroleum substances or
byproducts, or fractions thereof, or other toxic or hazardous wastes, materials
or substances, as those or any similar terms are defined in any Environment
Laws, or any other substance or waste regulated pursuant to any Environmental
Law. The representations and warranties in this Section 2.18 are the sole
representations and warranties of the Sellers relating to compliance with the
Liabilities arising under Environmental Laws.
 
2.19     Employee Matters. Set forth on Schedule 2.19 is a complete list of all
current employees of the Subsidiary and its subsidiaries, including first date
of employment, current title and compensation, and date and amount of last
increase in compensation. Neither the Company nor any of its subsidiaries has
any collective bargaining, union or labor agreements, contracts or other
arrangements with any group of employees, labor union or employee representative
and, to the Knowledge of the Company, there is no organization effort currently
being made or threatened by or on behalf of any labor union with respect to
employees of the Subsidiary or its subsidiaries. Neither the Subsidiary nor any
of its subsidiaries has experienced any strike, material labor trouble, work
stoppage, slow down or other interference with or impairment of the Business.
The Company does not now have, and has not in the past had, any employees of any
kind.
 
2.20      Employee Benefit Plans. 
 
(a)    Set forth in Schedule 2.20(a) is a complete and correct list of all
“Employee Benefit Plans.” The term “Employee Benefit Plans” means (a) any
“employee benefit plan” or “plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and (b)
all plans or policies providing for “fringe benefits” (including but not limited
to vacation, paid holidays, personal leave, employee discounts, educational
benefits or similar programs), and all other bonus, incentive compensation,
deferred compensation, profit sharing, stock, severance, retirement, health,
life, disability, group insurance, employment, stock option, stock purchase,
stock award stock appreciation right, performance share, supplemental
unemployment, layoff, consulting golden parachute agreements, change of control
agreements, severance pay plans, dependent care plans, cafeteria plans, employee
assistance programs, scholarship programs, employment contracts or any other
similar plans, agreements, policies or understandings (whether written or oral,
qualified or nonqualified), and any trust, escrow or other agreement related
thereto, which (i) is or has been established, maintained or contributed to by
the Company or any of its subsidiaries with respect to the Business, or with
respect to which the Company or any of its subsidiaries has or may have any
Liability, or (ii) provides benefits to any present or former director, officer
or employee (or their dependent or beneficiary) of the Company or any of its
subsidiaries, regardless of whether funded, with respect to which the Company or
any of its subsidiaries has or may have any Liability.
 
20

--------------------------------------------------------------------------------



(b)    The Sellers have provided to the Buyer a true and complete copy of each
Employee Benefit Plan listed in Schedule 2.20(a) (and, if applicable, related
trust agreements, group annuity contracts or other documents that provide the
funding for the plan, agreement or arrangement) and all amendments thereto and
written interpretations thereof, together with (i) the most recent favorable
determination letter, if any, with respect to each Employee Benefit Plan and all
rulings or determinations requested from the Internal Revenue Service (“IRS”)
after the date of that determination letter, (ii) the three most recent annual
reports prepared in connection with any such Employee Benefit Plan (Form 5500,
990, and 1041 reports including, all applicable schedules), (iii) the most
recent actuarial report or valuation statement prepared in connection with any
such Employee Benefit Plan, (iv) the most recently disseminated summary plan
description, or other descriptive written materials, and each summary of
material modifications prepared after the last summary plan description, (v) the
most recent statement filed with the Department of Labor pursuant to 29 U.S.C. §
2520.104-23, (vi) a written summary of the legal basis for an exemption from the
obligations to file annual Form 5500 reports, and (vii) all other correspondence
from the IRS or the Department of Labor received that relate to one or more of
the plans, agreements or arrangements with respect to any matter, audit or
inquiry that is still pending..
 
(c)    None of the Sellers, the Company or any of the Company’s subsidiaries has
any formal plan or commitment, whether legally binding or not, to create any
additional Employee Benefit Plan or modify or change any existing Employee
Benefit Plan that would affect any present or former director, officer or
employee of Company or any of its subsidiaries, or such present or former
director’s, officer’s or employee’s dependents or beneficiaries, other than as
required by Law.
 
(d)    Neither the Company or any of its subsidiaries sponsors, has an
obligation to contribute to, or has any liability with respect to a “defined
benefit plan” as defined in Section 3(35) of ERISA, a pension plan subject to
the funding standards of Section 302 of ERISA or Section 412 of the Code, a
“multiemployer plan” as defined in Section 3(37) of ERISA or Section 414(f) of
the Code or a “multiple employer plan” within the meaning of Section 210(a) of
ERISA or Section 413(c) of the Code.
 
(e)    Each Employee Benefit Plan is in compliance with ERISA, applicable tax
qualification requirements and all other applicable laws in all material
respects, including but not limited to all reporting and disclosure requirements
of Part I of Subtitle B of Title I of ERISA and with respect to each Employee
Benefit Plan; the appropriate Form 5500 has been timely filed, for each year of
its existence; there has been no transaction described in Section 406 or 407 of
ERISA or section 4975 of the Code relating to the plan that could result in any
material liability or excise tax under ERISA or the Code being imposed on the
Company or any of its subsidiaries unless exempt under section 408 of ERISA or
Section 4975 of the Code, as applicable; the bonding requirements of section 412
of ERISA have been satisfied; and all contributions required to have been made
with respect to the plan have been timely made. Except as set forth in Schedule
2.20(e), there is no material litigation, action, proceeding, investigation or
claim asserted or, to the Knowledge of the Company, threatened or contemplated,
with respect to any Employee Benefit Plan (other than the payment of benefits in
the normal course) nor any issue if resolved adversely to the Company or an
ERISA Affiliate that may subject the Company or the any of its subsidiaries to
the payment of a material penalty, interest, tax or other amount.
 
21

--------------------------------------------------------------------------------



(f)     All Employee Benefit Plans that are intended to qualify under section
401 (a) of the Code either (i) have been determined by the IRS to be qualified
under section 401 (a) of the Code or (ii) have applicable remedial amendment
periods that will not have ended before the Closing. To the Knowledge of the
Company, no facts have occurred that if known by the IRS could cause
disqualification of any of those plans.
 
(g)    Except as disclosed on Schedule 2.20(g), neither the Company nor any of
its subsidiaries provides, nor is either of them obligated to provide, benefits,
including without limitation death, health, medical, or hospitalization benefits
(whether or not insured), with respect to current or former directors, officers
or employees of the Business, their dependents or beneficiaries beyond their
retirement or other termination of employment other than (i) coverage mandated
by applicable Law, (ii) death benefits or retirement benefits under any
“employee pension benefit plan”, as that term is defined in Section 3(2) of
ERISA, or (iii) deferred compensation benefits accrued as liabilities on the
books of the Company or its subsidiaries and disclosed on its financial
statements.
 
(h)    Except as set forth in Schedule 2.20(h), the consummation of the
transactions contemplated by this Agreement, either alone or in conjunction with
another event (such as a termination of employment), will not (i) entitle any
current or former employee or officer of the Company or any of its subsidiaries,
to severance pay from the Company or any of its subsidiaries, or any other
payment under an agreement, plan, arrangement or other contract, (ii) accelerate
the time of payment or vesting of benefits under an agreement, plan, arrangement
or other Contract, or (iii) increase the amount of compensation due any such
employee or officer by the Company or any of its subsidiaries.
 
2.21     Material Contracts.
 
(a)    Schedule 2.21(a) lists each of the following contracts, leases, licenses
and other agreements, whether written or oral and including all amendments
thereto (“Contracts”) to which the Company or one of its subsidiaries is a party
or a beneficiary or by which the Company, any of its subsidiaries or any of
their respective assets is bound that is in effect on the date of this Agreement
or the Closing Date (each a “Material Contract” and collectively, the “Material
Contracts”):
 
(i)     each partnership or joint venture Contract;
 
(ii)    each Contract containing covenants or agreements that in any way purport
to restrict the business activity of any of the Company or any of its
subsidiaries or any employee, director, officer, member or manager of the
Company or any of its subsidiaries;
 
(iii)   each Contract that requires the Company or any of its subsidiaries to
make payments of more than $50,000 per annum;
 
22

--------------------------------------------------------------------------------



(iv)   each Contract by which the Company or any of its subsidiaries will
receive payments of more than $50,000 per annum (other than oral Contracts with
customers of the Business regarding pricing);
 
(v)    each lease, rental or occupancy agreement, license, installment sale
agreement or other applicable Contract affecting the ownership of, leasing of,
title to, use or any leasehold or other interest in real property or personal
property (other than personal property leases and installment sales agreements
having a value per item or aggregate payments of less than $50,000);
 
(vi)   each employment Contract and each collective bargaining Contract and
other Contract to or with any labor union or other employee representative of a
group of employees;
 
(vii)     each licensing agreement or other applicable Contract with respect to
copyrights, patents, trademarks or other intellectual property, other than
licenses for generally commercially available software;
 
(viii)     each Contract relating to indebtedness for borrowed money or creating
a security interest in the assets of the Company or any of its subsidiaries;
 
(ix)   each guarantee of the indebtedness of any other Person;
 
(x)    each power of attorney;
 
(xi)   each sales agency, sales representative or distributor agreement or
similar Contract;
 
(xii)      each written product warranty Contract and each Contract providing
for the indemnification by the Company or any of its subsidiaries of any other
Person;
 
(xiii)     each agreement with or for the benefit of any shareholder, member,
manager, director, officer or employee of the Company or any of its
subsidiaries, or any immediate family member thereof; and
 
(xiv)     each other Contract that is in the reasonable belief of the Company
material to the Business or operation of the Company or any of its subsidiaries.
 
Schedule 2.21(a) also lists each material oral Contract with customers of the
Business regarding pricing.
 
23

--------------------------------------------------------------------------------


 
(b)    The Sellers have delivered to the Buyer a copy of each written Material
Contract and a written summary of each oral Material Contract. Except as
described on Schedule 2.21(b): (i) each Material Contract is valid and binding
on the Company or its applicable subsidiary, and, to the Knowledge of the
Company, any other party thereto, and is in full force and effect and
enforceable in accordance with its terms against the Company or its applicable
subsidiary, and, to the Knowledge of the Company, any other party thereto,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and subject to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity); (ii) the Company or its applicable subsidiary, has performed all of its
obligations under every Material Contract to which it is a party, and there
exists no breach or default (or event that with notice or lapse of time would
constitute a breach or default) on the part of the Company or its applicable
subsidiary or, to the Knowledge of the Company, on the part of any other Person
under any Material Contract; (iii) there has been no termination or written
notice of default or, to the Knowledge of the Company, any threatened
termination under any Material Contract; and (iv) to the Knowledge of the
Company, no party to a Material Contract intends to terminate its relationship
with the Company or any of its subsidiaries, as applicable, as a result of or in
connection with the transactions contemplated by this Agreement.
 
2.22      Customers; Suppliers.
 
(a)    Set forth on Schedule 2.22(a) is a complete list of each customer of the
Company or its subsidiaries that accounted for more than $500,000 of revenues
for the year ended December 31, 2005 (the “Material Customers”), which list
indicates the amount of revenues attributable to each such Material Customer
during the years ended December 31, 2004 and 2005. None of the Material
Customers has, to the Knowledge of the Company, threatened, or notified the
Company or any of the Company’s subsidiaries in writing of any intention, to
terminate its relationship with the Company or its subsidiaries. Since the
Latest Balance Sheet Date, there has been no materially adverse change in the
relationship of the Company or its subsidiaries with any Material Customer and
there has been no material reduction in the level of purchases with any Material
Customer outside the ordinary course of business.
 
(b)    Set forth on Schedule 2.22(b) is a complete list of all suppliers,
manufacturers and distributors with which the Company or any of its subsidiaries
has any distributor, dealer or authorized service center Contract (“Suppliers”).
None of the Suppliers has, to the Knowledge of the Company, threatened, or
notified the Company or any of its subsidiaries in writing of any intention, to
terminate or materially adversely alter its relationships with the Company or
its subsidiaries. Since the Latest Balance Sheet Date, there has been no
materially adverse change in the relationship of the Company or its subsidiaries
with any Suppliers.
 
2.23      Intellectual Property Rights. Schedule 2.23 identifies each material
registered form of intellectual property that is owned by the Company or its
subsidiaries. The Subsidiary or its subsidiaries has the right to use all
intellectual property used by the Subsidiary and its subsidiaries in connection
with the operation of the Business without infringing on or otherwise acting
adversely to the rights or claimed rights of any Person, and, to the Knowledge
of the Company, neither the Company nor any of its subsidiaries is obligated to
pay any royalty or other consideration to any Person in connection with the use
of any such intellectual property except as set forth in the Material Contracts
or licenses for generally commercially available software. To the Knowledge of
the Company, no other Person is infringing the intellectual property rights of
the Company or its subsidiaries.
 
24

--------------------------------------------------------------------------------



2.24      Illegal Payments. To the Knowledge of the Company, neither the Company
nor any of its subsidiaries has: (i) used any funds of the Company or its
subsidiaries for unlawful contributions, gifts, entertainment or other unlawful
expenses, in each case, relating to political activity; or (ii) made any payment
in violation of applicable Law to any foreign or domestic government official or
employee or to any foreign or domestic political party or campaign or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
2.25      Insurance. Set forth on Schedule 2.25 is a complete and accurate list
of all primary, excess and umbrella policies, bonds and other forms of insurance
currently owned or held by or on behalf, or providing insurance coverage to, the
Company, its subsidiaries, the Business or the Company’s or its subsidiaries’
assets, managers, officers, employees or agents. All such policies are in full
force and effect. Neither the Company nor its subsidiaries has received any
written notice of default under any such policy or received written notice of
any pending or threatened termination or cancellation, coverage limitation or
reduction, or material premium increase with respect to any such policy.
Schedule 2.25 also sets forth a complete and accurate summary of all of the
self-insurance coverage provided by or for the benefit of the Company or its
subsidiaries. No letters of credit have been posted and no cash has been
restricted to support any reserves for insurance.
 
2.26     Bank Accounts and Powers of Attorney. Set forth on Schedule 2.26 is a
list of (a) each bank, trust company and stock or other broker with which the
Company or any of its subsidiaries has an account, credit line or safe deposit
box of vault (collectively, “Bank Accounts”), (b) all Persons authorized to draw
on, or to have access to, each of the Bank Accounts, and (c) all Persons
authorized by proxies, powers of attorney or other like instruments to act on
behalf of the Company or any of its subsidiaries.
 
2.27     Brokers. Except for Morgan Keegan & Company Inc., whose fees and
expenses will be borne entirely by the Sellers, none of the Sellers, the Company
or any subsidiary of the Company has incurred or will incur any liability for
brokers’ or finders’ fees or agents’ commissions in connection with this
Agreement or the transactions contemplated hereby.
 
ARTICLE III
Representations and Warranties of the Buyer


The Buyer represents and warrants to the Sellers and the Company as follows:
 
3.1    Organization. The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Louisiana and has full power
to own its properties and to conduct its business as presently conducted. The
Buyer is duly authorized, qualified or licensed to do business and is in good
standing in each state or jurisdiction in which its business or operations as
presently conducted make such qualification necessary, except where the failure
to be so qualified or to be in good standing would not have a Material Adverse
Effect on the Buyer.
 
25

--------------------------------------------------------------------------------



3.2    Authority. The Buyer has all requisite power and authority, to execute,
deliver and perform under this Agreement and the other agreements, certificates
and instruments to be executed by the Buyer in connection with or pursuant to
this Agreement (collectively, the “Buyer Documents”). The execution, delivery
and performance by the Buyer of this Agreement and each Buyer Document has been
duly authorized by all necessary action on the part of the Buyer. This Agreement
has been, and at the Closing the other Buyer Documents will be, duly executed
and delivered by the Buyer. This Agreement is, and, upon execution and delivery
by the Buyer at the Closing, each of the other Buyer Documents will be, a legal,
valid and binding agreement of the Buyer, enforceable against the Buyer in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3    No Violation. The execution, delivery and performance of this Agreement
and the Buyer Documents by the Buyer will not (a) conflict with or result in the
breach of any term or provision of, (b) require consent, or (c) violate or
constitute a default under any charter provision or bylaw or under any material
agreement, order or Law to which the Buyer is a party or by which the Buyer is
in any way bound or obligated, in each case that would prevent the Buyer from
consummating the transactions contemplated by this Agreement.
 
3.4    Governmental Consents. Except as required in connection with the HSR Act,
no consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Body is required on
the part of the Buyer in connection with the sale and purchase of the Shares or
any other transactions contemplated by this Agreement or the Buyer Documents.
 
3.5    Securities Matters. The Buyer is acquiring the Shares for its own account
and not with a view to their distribution within the meaning of Section 2(11) of
the Act. The Buyer has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Shares, and the Buyer is capable of bearing the economic risk
of such investment, including a complete loss thereof.
 
3.6    Restricted Securities. The Buyer understands that the Shares constitute
“restricted securities” within the meaning of Rule 144 under the Act and may not
be sold, pledged or otherwise disposed of unless they are subsequently
registered under the Act and applicable state securities laws or unless an
exemption from registration is available.
 
3.7    Brokers. The Buyer has not incurred any liability for brokers’ or
finders’ fees or agents’ commissions in connection with this Agreement or the
transactions contemplated hereby.
 
3.8    No Reliance. The Buyer or its representatives have inspected and
conducted such reasonable review and analysis (financial and otherwise) of the
Company and its subsidiaries as desired by the Buyer. The purchase of the Shares
by the Buyer and the consummation of the transactions contemplated hereunder by
the Buyer are not done in reliance upon any warranty or representation by, or
information from, any Seller, the Company or any subsidiary of the Company of
any sort, oral or written, except the representations and warranties
specifically set forth in this Agreement (including the Schedules and Exhibits
hereto) and in any certificates required to be delivered to the Buyer by the
Sellers or the Company hereunder and thereunder. Such purchase and consummation
are instead done entirely on the basis of the Buyer’s own investigation,
analysis, judgment and assessment of the present and potential value and earning
power of the Company as well as those representations and warranties by the
Sellers or the Company specifically set forth in this Agreement (including the
Schedules and Exhibits hereto) and in any certificates required to be delivered
to the Buyer by the Sellers or the Company hereunder and thereunder.
 
26

--------------------------------------------------------------------------------



3.9    Legal Proceedings. There are no material lawsuits, legal proceedings,
administrative enforcement proceedings or arbitration proceedings before any
Governmental Body pending or, to the Buyer’s Knowledge, threatened against the
Buyer that would adversely affect the Buyer’s performance under this Agreement
or the consummation of the transactions contemplated hereby.
 
3.10      Financing. The Buyer has sufficient funds available to pay all amounts
required to be paid pursuant to Article I and to consummate the transactions
contemplated by this Agreement.
 
ARTICLE IV
Covenants and Agreements
 
4.1    Conduct of Business. Except as set forth on Schedule 4.1, prior to the
Closing, unless the Buyer otherwise consents in writing, the Company will and
will cause its subsidiaries to:
 
(a)    operate in the ordinary course of business and consistent with past
practice and use their respective commercially reasonable efforts to preserve
the goodwill of the Company, its subsidiaries and of each of their respective
officers, employees, customers, suppliers, manufacturers, distributors and
others having business dealings with the Company or its subsidiaries;
 
(b)    use their commercially reasonable efforts to preserve intact the business
organization of the Company and its subsidiaries, keep available the services of
their respective present officers and key employees, consultants, advisors and
managers and maintain satisfactory relationships with customers, agents,
insurers, manufacturers, suppliers and other Persons having business
relationships with the Company or its subsidiaries;
 
(c)    not make any material expenditure, investment or commitment outside the
ordinary course of business, consistent with past practice or enter into any
material agreement or arrangement that would be a Material Contract if entered
into prior to the date of this Agreement;
 
(d)    maintain, on the same terms that exist as of the date hereof, all
insurance policies and all Permits that are currently held by the Company and
its subsidiaries to carry on the Business;
 
(e)    maintain books of account and records consistent with past practice;
 
27

--------------------------------------------------------------------------------



(f)     not acquire any Person by merger, consolidation or acquisition of stock
or assets or make any investment in any Person either by purchase of stock or
securities, contributions to capital, property transfer or purchase of any
material amount of property or assets (other than inventory, raw materials and
supplies in the ordinary course of business and consistent with past practice);
 
(g)    not amend the organizational documents of the Company or any of its
subsidiaries, split, combine, subdivide or reclassify the Company’s or any of
its subsidiaries’ membership or equity interests, or, except for the issuance of
options under the Company’s Stock Option Plan to Persons who are Sellers, alter
through merger, liquidation, reorganization, restructuring or in any other
fashion the corporate structure or ownership of the Company or any of its
subsidiaries;
 
(h)    not make or change any election, change an annual accounting period,
adopt or change any accounting method, file any amended Tax Return, enter into
any closing agreement, settle any Tax claim or assessment relating to the
Company or any of its subsidiaries, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company or its subsidiaries or take
any similar action relating to the filing of any Tax Return or the payment of
any Tax, if such election, adoption, change, amendment, agreement, settlement,
surrender, consent or other action would have the effect of materially
increasing the Tax liability of the Company or any of its subsidiaries for any
period beginning after the Closing Date (“Post Closing Period”);
 
(i)     not enter into any Material Contract with suppliers, distributors or
manufacturers, unless such Contract is terminable by the Company or any of its
subsidiaries, as applicable, on thirty (30) days’ notice or otherwise entered
into in the ordinary course of business consistent with past practice;
 
(j)     not enter into any noncompetition, exclusivity or most favored nation
agreement that binds the Company or any of its subsidiaries;
 
(k)    not enter into or amend any collective bargaining agreement; and
 
(l)     not agree to bear, pay or repay the tax liability of any Person
receiving or holding Options after the date hereof.
 
4.2    Access and Information. From and after the date hereof until the Closing
Date or the earlier termination of this Agreement pursuant to Section 8.1, the
Company will permit the Buyer and its representatives, upon reasonable notice,
to have reasonable access to the Company’s and its subsidiaries’ members,
managers, officers, employees, agents, assets, properties, books, records and
documents of or relating to the Business and the Company’s and its subsidiaries’
assets during normal business hours and will furnish to the Buyer such
information, financial records and other documents as the Buyer may reasonably
request. From and after the date hereof until the Closing Date or the earlier
termination of this Agreement pursuant to Section 8.1, the Company will permit
the Buyer and its representatives reasonable access to the Company’s and its
subsidiaries’ accountants and auditors for consultation or verification of any
information obtained by the Buyer and will use its commercially reasonable
efforts, and will cause its subsidiaries to use its commercially reasonable
efforts, to cause such Persons to cooperate with the Buyer and its
representatives in such consultations and in verifying such information. From
and after the date hereof until the Closing Date or the earlier termination of
this Agreement pursuant to Section 8.1, the Buyer shall not contact suppliers
and customers of the Company and its subsidiaries without the prior consent of
the Seller Representative, provided, however, that (i) the Buyer or its
representatives may respond to unsolicited questions from customers and
suppliers of the Company and its subsidiaries as long as such responses are
consistent with an agreed upon communications plan approved by both the Seller
Representative and the Buyer, and (ii) nothing in this Agreement shall be
interpreted as limiting in any way the Buyer and its Affiliates from
communicating freely with their customers and suppliers regarding matters other
than the transactions contemplated by this Agreement.
 
28

--------------------------------------------------------------------------------



4.3    Environmental Investigations. After the date hereof, the Buyer may not
conduct any environmental testing or analysis of the soil, groundwater, surface
water, or structures of the Real Property, without the prior written consent of
the Seller Representative; provided, however, the Seller Representative agrees
that the Buyer may conduct environmental testing or analysis after the date
hereof, with the prior written consent of the Seller Representative, which
consent shall not be unreasonably withheld, if, after the date hereof, (a) an
event occurs or (b) information becomes known to the Buyer that was not
disclosed in the Schedules to this Agreement or otherwise known to the Buyer on
the date hereof, in any case with respect to the soil, groundwater, surface
water or structures of the Real Property that the Buyer reasonably believes
could (i) result in a Material Adverse Effect on the Company or (ii) cause a
representation or warranty of the Company to not be true and correct in all
material respects (such testing hereinafter referred to as “Permitted Testing”).
The cost and expenses of any Permitted Testing shall be borne by the Buyer. The
Sellers will assist the Buyer with securing approval for any Permitted Testing
to be performed on those Real Properties that are leased. Should the landlord
under any such leased property refuse to permit Permitted Testing on the same,
the Buyer will not be allowed to conduct Permitted Testing on such Real
Property. At least three (3) business days prior to conducting Permitted
Testing, the Buyer will provide to the Seller Representative for review and
approval a written scope of work from its consultant, along with a plot plan or
map depicting the proposed boring or sample locations. Upon written request, the
Buyer shall furnish the Seller Representative with copies of all Permitted
Testing reports prepared in connection with any of the Permitted Testing.
 
4.4    Supplemental Disclosure. The Sellers will promptly supplement or amend
each of the Schedules hereto with respect to any matter that arises or is
discovered after the date hereof that, if existing or known at the date hereof,
would have been required to be set forth or listed in the Schedules hereto;
provided, however, that for purposes of determining whether the condition in
Section 5.1(a) has been satisfied or is capable of being satisfied, any such
supplemental or amended disclosure will not be deemed to have been disclosed to
the Buyer unless the Buyer otherwise expressly consents in writing. If the
Closing occurs, Buyer will not have any right to indemnification for any event
or occurrence to the extent such event or occurrence was disclosed in an updated
Schedule provided by the Sellers or the Company pursuant to this Section 4.4;
provided, however, that this sentence does not affect the rights of the Buyer,
the Company or any of the Company’s Affiliates, successors or assigns under the
Prior Purchase Agreement.
 
4.5    Assistance with Permits and Filings. Subject to such confidentiality
restrictions as may be reasonably requested, the Sellers will furnish, and will
cause the Company and its subsidiaries to furnish, the Buyer with all
information concerning the Sellers, the Company or its subsidiaries that is
required for inclusion in any application or filing made by the Buyer to any
Governmental Body in connection with the transactions contemplated by this
Agreement.
 
29

--------------------------------------------------------------------------------



4.6    Fulfillment of Conditions by the Sellers. The Sellers agree not to take
any action that would cause the conditions on the obligations of the parties to
effect the transactions contemplated hereby not to be fulfilled, including
without limitation by taking or causing to be taken any action that would cause
the representations and warranties made by the Sellers herein not to be true and
correct as of the Closing.
 
4.7    Fulfillment of Conditions by the Buyer. The Buyer agrees not to take any
action that would cause the conditions on the obligations of the parties to
effect the transactions contemplated hereby not to be fulfilled, including
without limitation by taking or causing to be taken any action that would cause
the representations and warranties made by the Buyer herein not to be true and
correct as of the Closing.
 
4.8    Publicity. Except as may be required to comply with the requirements of
any applicable Law or listing standard, neither the Buyer, on the one hand, nor
the Company or any Seller, on the other hand, will issue any press release or
other public announcement relating to the subject matter of this Agreement or
the transactions contemplated hereby without the prior approval (which approval
will not be unreasonably withheld or delayed) of the Seller Representative or
the Buyer, respectively.
 
4.9    Transaction Costs. The Sellers will pay all transaction costs and
expenses (including legal, accounting and other professional fees) incurred by
the Company or any Seller in connection with the negotiation, execution and
performance of this Agreement and the transactions contemplated hereby. The
Buyer will pay all transaction costs and expenses (including legal, accounting
and other professional fees) that it incurs in connection with the negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby.
 
4.10     No-Shop Provisions. Each Seller hereby covenants and agrees that,
unless this Agreement is terminated pursuant to Section 8.1: (i) it will not,
and will not permit any of its Affiliates (including the Company or any of its
subsidiaries) to, directly or indirectly (through agents or otherwise),
initiate, encourage or solicit (including by way of furnishing information or
assistance), or take any other action to facilitate, any inquiries or the making
of any proposal relating to, or that may reasonably be expected to lead to, any
Competing Transaction (as defined below), or enter into or engage in any
discussions or negotiations with any Person in furtherance of such inquiries or
to obtain a Competing Transaction, or endorse or agree to endorse any Competing
Transaction, or authorize or permit any manager, director, officer or employee
of the Company, any subsidiary of the Company or any Seller, or any investment
banker, financial advisor, attorney, accountant or other representative retained
by any Seller or any of their Affiliates (including the Company or any of its
subsidiaries) to take any such action; and (ii) it will promptly notify the
Buyer of all relevant terms of any such inquiries and proposals received by it
or any of its Affiliates (including the Company or any of its subsidiaries) or
by any such manager, director, officer, employee, investment banker, financial
advisor, attorney, accountant or other representative relating to any such
matters, and if such inquiry or proposal is in writing, it will promptly deliver
or cause to be delivered to the Buyer a copy of such inquiry or proposal. For
purposes of this Agreement, “Competing Transaction” means any of the following
(other than the transactions contemplated by this Agreement) involving the
Company or any of its subsidiaries: (i) any merger, consolidation, share
exchange, business combination or similar transaction; (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of all or
substantially all of the assets of the Company or any of its subsidiaries (other
than sales of inventory in the ordinary course of business and consistent with
past practice); or (iii) any offer, sale or other transfer of any equity
interests in the Company or any of its subsidiaries.
 
30

--------------------------------------------------------------------------------



4.11     Nondisclosure. Each Seller acknowledges and agrees that all customer,
prospect and marketing lists, sales data, intellectual property and other
confidential information of the Company and its subsidiaries (collectively,
“Confidential Information”) are valuable assets constituting part of the assets
of the Company and, following the Closing, will be owned exclusively by the
Buyer, the Company or its subsidiaries. Each Seller agrees to, and agrees to use
reasonable efforts to cause its representatives to, treat the Confidential
Information, together with any other confidential information furnished to it by
the Buyer, as confidential and not to make use of such information for its own
purposes or for the benefit of any other Person (other than the Company or its
subsidiaries prior to the Closing or the Buyer after the Closing). The parties
agree that the terms of the confidentiality agreement between the Seller
Representative and Kirby Corporation, dated December 27, 2005, will remain in
force until the Closing.
 
4.12     Release by the Sellers. Effective upon the Closing, each Seller, for
itself and its successors and assigns, hereby fully and unconditionally releases
and forever discharges and holds harmless the Company and its subsidiaries and
their respective directors, officers, managers, employees, agents, Affiliates,
successors and assigns from any and all claims, demands, losses, costs, expenses
(including reasonable attorneys’ fees and expenses), obligations, Liabilities
and/or damages of every kind and nature whatsoever, whether now existing, known
or unknown, that such Seller may now have or may hereafter claim to have against
the Company or any of its subsidiaries or any of such directors, officers,
managers, employees, agents, Affiliates, successors or assigns, relating to
events or circumstances existing or occurring on or prior to the Closing Date
and that relate in any way, directly or indirectly, to the Company or any of its
subsidiaries, this Agreement or the transactions contemplated hereby; provided,
however, that the foregoing release will not affect any obligations of the Buyer
to the Sellers under this Agreement, the Ancillary Documents or the Buyer
Documents; provided further, that the foregoing release does not apply to the
rights any Seller or any of its Affiliates may have (a) in its capacity as a
lender under the Credit Agreement, dated as of February 9, 2005, by and among
the Subsidiary, Antares Capital Corporation, Keybank National Association and
the other financial institutions party thereto, including all amendments,
extensions, renewals and modifications thereto (the “Credit Agreement”), and the
documents, instruments and agreements entered into in connection with such
Credit Agreement, or (b) under the Note and Warrant Purchase Agreement, dated
February 9, 2005, by and among the Company, the Subsidiary, the Warrantholder
and Golub Capital Incorporated, including all amendments, extensions, renewals
and modifications thereto (the “Note and Warrant Purchase Agreement”), and the
documents, instruments and agreements entered into in connection with such Note
and Warrant Purchase Agreement.
 
31

--------------------------------------------------------------------------------



4.13      Certain Tax Matters. The following provisions shall govern the
allocation of responsibility as between the Buyer on the one hand and the
Sellers on the other hand for certain Tax matters following the Closing:
 
(a)    Tax Returns. The following provisions shall govern the filing of Tax
Returns.
 
(i)     The Sellers and the Buyer will, to the extent permitted by applicable
Law, elect with the appropriate Taxing Authority to close the periods of the
Company and subsidiaries as of and including the Closing Date. In any case in
which applicable Law does not require or permit such a Tax period of the Company
and its subsidiaries to be closed as of and including the Closing Date, any Tax
pertaining to a period that begins on or before the Closing Date and ends after
the Closing Date (a “Straddle Period”) shall be determined in accordance with
the provisions of this Section 4.13(a).
 
(ii)    For purposes of this Agreement, all Income Taxes of the Company and any
of its subsidiaries that relate to a Straddle Period will be allocated between
the Pre-Closing Tax Period portion of the Straddle Period (the “Pre-Closing
Straddle Period”) and the post-Closing portion of the Straddle Period. The
Income Taxes allocated to the Pre-Closing Straddle Period will be deemed equal
to the amount of Income Taxes which would be payable if the relevant Tax period
ended at the end of the day on the Closing Date and shall be determined by an
interim closing of the books as of the close of business on the Closing Date.
The portion of Tax related to the portion of the Straddle Period that extends
after the Closing Date to the end of the Straddle Period (the “Post-Closing
Straddle Period”) shall be calculated in a corresponding manner. For purposes of
this clause (ii), any exemption, deduction, credit or other item that is
calculated on an annual basis will be allocated between the Pre-Closing Straddle
Period and the Post-Closing Straddle Period on a pro rata basis by multiplying
the total amount of such item for the Straddle Period by a fraction, the
numerator of which is the number of calendar days in the Pre-Closing Straddle
Period and the denominator of which is the number of calendar days in the
Straddle Period. If a net operating loss results for a Pre-Closing Straddle
Period upon an interim closing of the books as of the end of the day on the
Closing Date, then the Buyer shall pay or cause to be paid to the Sellers the
net actual reduction in Income Taxes for the Post-Closing Straddle Period
attributable to such net operating loss upon the filing of the relevant Straddle
Period Tax Return (without regard to extensions).
 
(iii)   The Sellers shall cause the Company and its subsidiaries to properly and
correctly prepare and timely file any and all Tax Returns, the due date of which
(including extensions) is on or before the Closing Date, which are required to
be filed for, by, on behalf of or with respect to the Company and its
subsidiaries with the appropriate Taxing Authority and to pay to the appropriate
Taxing Authority the amount of Taxes shown to be due on such Tax Returns.
Sellers shall deliver a copy of any Tax Return required to be filed by it under
this Section 4.13(a)(iii) to the Buyer within ten (10) calendar days after
filing such Tax Return.
 
32

--------------------------------------------------------------------------------


 
(iv)   (A)   The Seller Representative, on behalf of the Company and its
subsidiaries, shall properly and correctly prepare or cause to be properly and
correctly prepared (which may include direction to the Company or any of its
subsidiaries that it undertake such preparation under the direction of the
Seller Representative) the Income Tax Returns for the Company and its
subsidiaries for the period (I) ending on December 31, 2005 (the “2005 Income
Tax Returns”) and (II) commencing on January 1, 2005, and ending on and
including the Closing Date (the “Stub Period Returns”). The Buyer and the Seller
Representative acknowledge and agree that the Stub Period Returns will include
deductions from the Company’s and its subsidiaries’ income for the items set
forth on Schedule 4.13(a)(iv) (collectively, the “Deductions”). The Sellers will
be entitled to any refunds or overpayments of Income Taxes with respect to such
Income Tax Returns when received. The Sellers will pay to the Buyer any
increased Income Taxes payable by the Company as the result of any Deductions
that are disallowed. The Buyer shall pay or cause to be paid all Income Taxes
imposed on the Company and its subsidiaries shown as due and owing on such
Income Tax Returns. The Sellers shall reimburse the Buyer for any such Income
Taxes (or in the case of a Straddle Period (as defined above), Income Taxes
attributable to the Pre-Closing Straddle Period (as described above)) paid, or
caused to be paid, by the Buyer pursuant to the preceding sentence.
 
(B)    The Seller Representative may file the 2005 Income Tax Returns and Stub
Period Returns at anytime prior to the due date for filing thereof, including
extensions; provided that the Seller Representative complies with the provisions
of this Section 4.13(a)(iv)(B). The Seller Representative shall provide final
drafts of each 2005 Income Tax Return and Stub Period Return to the Buyer for
its review and approval (which approval will not be unreasonably withheld) not
less than thirty (30) days prior to the date on which such 2005 Income Tax
Return or Stub Period Return is due to be filed with the appropriate
Governmental Body, including extensions. It will be unreasonable for the Buyer
to withhold its approval of such Income Tax Return if the filing of such Tax
Return (or the reporting of any item thereon) would not subject the Buyer, the
Company or any of the Company’s subsidiaries, or any of their respective
employees, officers, directors, managers, members or shareholders to any fine or
penalty, and the reporting of such item is consistent with this Section 4.13(a).
If the Buyer does not respond within twenty (20) days after delivery of such
2005 Income Tax Returns or Stub Period Returns, the Buyer will be deemed to have
approved such Income Tax Returns, and the Buyer shall timely file or cause to be
timely filed such Income Tax Returns on behalf of the Company and its
subsidiaries. If the Buyer, within twenty (20) days after delivery of such 2005
Income Tax Returns or Stub Period Returns, notifies the Seller Representative in
writing that it objects to any item in any 2005 Income Tax Return or Stub Period
Return, the Buyer and the Seller Representative shall negotiate in good faith to
attempt to resolve any issue arising as a result of such review. If the Seller
Representative and the Buyer are unable to resolve such dispute by the earlier
of (i) fifteen (15) days after Seller Representative’s receipt of the written
notice of objection, or (ii) five (5) days before the due date for filing the
Stub Period Returns or 2005 Income Tax Returns, then the Buyer shall timely
file, or cause to be timely filed, such Income Tax Returns; provided that
(I) the Sellers’ obligations to reimburse the Buyer for Income Taxes shown as
due and owing on such Income Tax Returns will be determined by taking into
account the resolution of such item and ignoring the reporting of such item on
the Income Tax Return as filed and (II) the Buyer shall pay to the Sellers the
excess (if any) of the (x) amount of Seller Refunds (as defined below)
calculated by taking into account the resolution of such item and ignoring the
reporting of such item on the Income Tax Returns as filed, over (y) amount of
Seller Refunds calculated based on the Income Tax Returns as filed. Furthermore,
the Seller Representative and the Buyer shall jointly engage the Accountant to
make its final independent determination with respect to the items in dispute
and the amounts related to those items, such determination to be consistent with
Section 4.13(a). Any expenses relating to the engagement of the Accountant shall
be shared equally by the Buyer, on the one hand, and the Sellers, on the other
hand. The determination of the Accountant shall be final and binding on the
Buyer and the Sellers.
 
33

--------------------------------------------------------------------------------



(C)    Notwithstanding anything to the contrary herein, the Sellers will not be
liable to any Buyer Party for any Income Taxes of the Company or any of its
subsidiaries resulting from: (I)  actions taken or caused to be taken by the
Buyer or any of its Affiliates (including the Company or any of its
subsidiaries) after the Closing on the Closing Date, (II) actions initiated by
the Buyer at the Closing that are not contemplated by this Agreement or
(III) the manner in which the Buyer or any of its Affiliates finances the
transactions contemplated by this Agreement.
 
(v)    The Buyer, the Company and the Company’s subsidiaries shall carry back
any item of loss, deduction, or credit (including any such items resulting from
any Deductions) on the Stub Period Returns to the fullest extent permitted by
Law (a “Carryback”), and the Seller Representative, on behalf of the Company and
its subsidiaries shall prepare or cause to be prepared (which may include
direction to the Company that it undertake such preparation under the direction
of the Seller Representative) and the Buyer shall file or cause to be filed as
soon as reasonably possible, any claim for refund (including by filing IRS
Form 1139, IRS Form 4466 or any successor form, and any comparable foreign,
state, or local forms) or amended Income Tax Returns to effect such Carryback as
part of, and at the same time as, the preparation and filing of the Stub Period
Returns (and the Buyer shall have the same review and approval rights described
in Section 4.13(a)(iv)(A)).
 
34

--------------------------------------------------------------------------------



(vi)   Any refund or credit of Income Taxes paid by the Company or any of its
subsidiaries for any period ending on or before the Closing Date (a “Pre-Closing
Tax Period”), including refunds of Income Taxes that are received by the Buyer,
the Company, or any of their respective Affiliates resulting from a Carryback
(collectively, “Seller Refunds”) will be for the account of the Sellers. The
Buyer shall, or shall cause its Affiliates to, forward to the Seller
Representative, on behalf of the Sellers, any Seller Refunds within five days
after such refund is received or in the case of a credit within five days after
the credit is allowed or applied against other Income Tax liabilities. The
parties shall treat any payments under the preceding sentence as an adjustment
to the proceeds received by the Sellers pursuant to Article II, unless otherwise
required by Law. Other than as provided in Section 4.13(a)(iv), at the Seller
Representative’s request, the Buyer shall cooperate with the Seller
Representative in obtaining such refunds or credit, including through the filing
of amended Income Tax Returns or refund claims as prepared by the Seller
Representative, at the Sellers’ expense.
 
(vii)     The Buyer shall cause to be properly and correctly prepared and timely
filed each Income Tax Return for the Company and its subsidiaries for the
Straddle Period with the appropriate Taxing Authority and to pay to the
appropriate Taxing Authority the amount of Income Taxes shown to be due on such
Income Tax Returns. With respect to an Income Tax Return covering a Straddle
Period, the Buyer shall determine the portion of the Income Taxes shown as due
on such Income Tax Return that is allocable to a Pre-Closing Straddle Period in
accordance with Section 4.12(a)(ii), and set forth its calculation in a
statement (“Statement”) prepared by the Buyer. The Buyer shall deliver a copy of
any such Income Tax Return required to be filed by it pursuant to this
Section 4.13(a)(vii) and any related Statement to the Seller Representative at
least thirty (30) calendar days before filing such Income Tax Return.
 
(viii)     All Income Tax Returns referred to in Section 4.13(a) shall, subject
to Section 4.13(a)(iv), be prepared (x) on a basis consistent with past custom
and practices of the Company and its subsidiaries to the extent permitted under
applicable Law, and (y) to the extent any items are not covered by past
practices, in accordance with reasonable Tax accounting practices. Without
limiting the foregoing, the Income Tax Returns shall be prepared without making
or changing any election, changing an annual accounting period (other than an
annual accounting period that is terminated at the end of the day on the Closing
Date as a result of the transactions contemplated by this Agreement under
applicable Law or pursuant to Section 4.13(a)(i)), or adopting or changing any
accounting method.
 
35

--------------------------------------------------------------------------------



(ix)    The amount of Income Taxes shown to be due on any Income Tax Return and
any Statement described in Section 4.13(a)(vii) shall be final and binding on
the Sellers, unless Seller Representative shall have delivered to the Buyer
(within twenty (20) days after the date of Seller Representative’s receipt of
the Tax Return and any related Statement) a written report (the “Written
Report”) containing all changes that Seller Representative proposes to make to
the Tax Return and any related Statement. The Buyer and Seller Representative
shall undertake in good faith to resolve any issues raised in any such Written
Report before the due date (including any extension thereof) for filing the Tax
Return and mutually consent to the filing of such Tax Return and, if applicable,
to agree on the determination set forth in the Statement. If Seller
Representative and the Buyer are unable to resolve any dispute by the earlier of
(i) fifteen (15) days after Buyer’s receipt of Seller Representative’s Written
Report, or (ii) five (5) days before the due date for filing of the Tax Return
in question (including any extension thereof), Seller Representative and the
Buyer shall jointly engage the Accountant to make its independent determination
with respect to the items in dispute and the amounts related to those items,
such determination to be consistent with Section 4.13(a)(vii). Any expenses
relating to engagement of the Accountant shall be shared equally by the Buyer
and the Sellers. The determination by the Accountant shall be final and binding
on Buyer and Sellers. Notwithstanding the foregoing, nothing in this
Section 4.13(a)(ix) shall prohibit the Buyer from causing the timely filing of
any Income Tax Returns required to be filed under Section 4.13(a)(vii), but the
Buyer shall file, or cause to be filed, amended Income Tax Returns to the extent
necessary to reflect the Parties’ resolution pursuant to the procedures set
forth in this Section 4.13(a)(ix). In the case of any Income Tax Return required
to be filed by Buyer under Section 4.13(a)(vii), the Buyer shall pay or cause to
be paid all Income Taxes imposed on the Company and its subsidiaries shown as
due and owing on such Income Tax Returns. The Sellers shall reimburse the Buyer
for any Income Taxes attributable to the Pre-Closing Straddle Period as
determined pursuant to the procedures described herein.
 
(x)     In connection with the preparation of Tax Returns, audit examinations
and any administrative or judicial proceedings relating to the Tax liabilities
imposed on the Company and its subsidiaries for all Pre-Closing Tax Periods or
Straddle Periods, the Buyer, the Company and its subsidiaries, on the one hand,
and Seller Representative, on the other hand, shall reasonably cooperate with
each other, including the furnishing or making available during normal business
hours of records, personnel (as reasonably required), books of accounts and
other materials reasonably necessary or helpful for the preparation of such Tax
Returns, the conduct of audit examinations or the defense of claims by Taxing
Authorities as to the imposition of Taxes; provided, however, the party
requesting assistance shall pay the reasonable out-of-pocket expenses incurred
by the party providing such assistance; provided, further, no party will be
required to provide assistance at times or in amounts that would unreasonably
interfere with the business and operations of such party.
 
(xi)    Neither the Buyer nor any of its Affiliates shall amend, refile, revoke
or otherwise modify any Tax Return or Tax election of the Company or any of its
subsidiaries relating or otherwise covering any period ending on or before the
Closing Date that would, or would reasonably be expected to, increase Taxes for
which the Sellers are responsible under this Agreement without the prior written
consent of Seller Representative, which consent will not be unreasonably
withheld or delayed.
 
(b)    Tax Sharing Agreements. All tax sharing or similar agreements between the
Company or any of its subsidiaries, on the one hand, and another of the
Company’s subsidiaries, on the other hand, shall be cancelled on or before the
Closing Date and neither the Company nor any of its subsidiaries shall have any
liability thereunder.
 
36

--------------------------------------------------------------------------------



(c)    Nature of Payments. Any payment pursuant to Section 6.1 or this
Section 4.13 shall be treated for Tax purposes as an adjustment to the Purchase
Price unless otherwise required by applicable law.
 
(d)    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement (the “Transfer Taxes”)
shall be paid by Sellers when due, and Seller Representative will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such Transfer Taxes, and, if required by applicable law, Seller
Representative will join in the execution of any such Tax Returns and other
documentation.
 
(e)    Statute of Limitations. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Section 4.13 shall survive for the full period
of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof); provided that claims are made by the
indemnified party prior to the expiration of the applicable statute of
limitations (giving effect to any waiver, mitigation or extension thereof).
 
4.14     Records. With respect to the financial books and records and minute
books of the Company and its subsidiaries relating to matters on or prior to the
Closing Date: (a) for a period of five (5) years after the Closing Date, the
Buyer shall not cause or permit their destruction or disposal without first
offering to surrender them to the Seller Representative, and (b) where there is
legitimate, non-competitive purpose, including, without limitation, an audit of
any Seller by the IRS or any other Taxing Authority, the Buyer shall allow such
Seller and its representatives access to such books and records during regular
business hours upon reasonable prior request from such Seller.
 
4.15      Indemnification.
 
(a)    For six (6) years following the Closing Date, the Buyer agrees to
indemnify each of the present and former directors, officers and employees of
the Company or any of its subsidiaries to the same extent as is currently
provided for such Persons under the certificates of incorporation, articles of
organization, bylaws or similar organizational documents of the Company or any
of its subsidiaries or under indemnification agreements, if any, in existence
and effect on the date hereof, for acts or omissions occurring on or prior to
the Closing in such capacities.
 
(b)    The provisions of this Section 4.15 are intended to be for the benefit
of, and will be enforceable by, each indemnified party or insured Person, his or
her heirs and his or her representatives and are in addition to, and not in
substitution for, any other right to indemnification or contribution that any
such Person may have by contract or otherwise.
 
4.16      HSR.
 
37

--------------------------------------------------------------------------------



(a)    The Company and the Buyer shall, as promptly as practicable, but in no
event later than three (3) business days following the execution and delivery of
this Agreement, submit all requisite documents and notifications required by
Title II of the HSR Act, and the rules and regulations promulgated thereunder
(the “HSR Filing”) and thereafter provide any supplemental information
reasonably requested in connection therewith pursuant to the HSR Act and make
any similar filing with any other Governmental Body for which such filing is
required. Any such filing or supplemental information will be in substantial
compliance with the requirements of the HSR Act or other applicable antitrust
regulation. Subject to such confidentiality restrictions as may be reasonably
requested, the Company and the Buyer shall furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that is necessary under the HSR
Act or other applicable antitrust regulation. The Company and the Buyer shall
request early termination of the applicable waiting period under the HSR Act and
any other applicable antitrust regulation. Each of the Company and the Buyer,
will promptly inform the other party of any material communication received by
such party from any Governmental Body in respect of the HSR Filing. The Buyer
shall pay all filing fees under the HSR Act.
 
(b)    Subject to the terms and conditions of this Agreement, each of the
parties hereto agrees to use its reasonable best efforts, to take, or cause to
be taken, all reasonable action and to do, or cause to be done, all things
reasonably necessary and appropriate to consummate and make effective the
transactions contemplated by this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, neither the Company, any subsidiary of the
Company, or any of their respective Affiliates, on the one hand, nor the Buyer
or any of its Affiliates, on the other hand, shall be required to divest
themselves of any assets or properties or agree to limit the ownership or
operation of the Company, any subsidiary of the Company or any of their
respective Affiliates, on the one hand, nor the Buyer or any of its Affiliates,
on the other hand, of any assets or properties, including, without limitation,
the Shares or any of the assets owned by the Company or any of its subsidiaries.
 
4.17      Employee Benefit Arrangements. The Buyer agrees that the individuals
who are employed by the Company or any of its subsidiaries as of the Closing
Date (the “Company Employees”) shall, for so long as they continue to be
full-time employees of the Company or any of its subsidiaries, be eligible to
receive employee benefits that are substantially comparable to those benefits
provided to the Company Employees under the Employee Benefit Plans in effect
immediately prior to the Closing Date. The Buyer will ensure that any employee
benefit plans or programs it adopts with respect to the Company Employees treat
employment with the Company or any of its subsidiaries prior to the Closing Date
the same as employment with the Buyer, the Company or any of its subsidiaries
from and after the Closing Date for purposes of eligibility and vesting
(including, without limitation, the satisfaction of any waiting periods under
any welfare benefit plans maintained by the Buyer (the “Buyer Welfare Plans”))
and, for purposes of any vacation plan or policy it adopts with respect to the
Company Employees, benefit accrual. No pre-existing condition limitations,
exclusions or waiting periods applicable with respect to life and accidental
death and dismemberment insurance, disability, sickness and accident and medical
benefits under the Buyer Welfare Plans shall apply to Company Employees to the
extent that such limitations, exclusions or waiting periods exceed those in
effect under the welfare benefit plans maintained by the Company or any of its
subsidiaries as of the Closing Date. The Buyer Welfare Plans in which a Company
Employee participates after the Closing Date shall recognize, for purposes of
satisfying any deductible, co-pays and out-of-pocket maximums during 2006, any
payment made by such Company Employee in 2006 prior to the Closing Date toward
deductibles, co-pays and out-of-pocket maximums in any welfare plan of the
Company or any of its subsidiaries. Notwithstanding the foregoing, from and
after the Closing Date, the Buyer, the Company and the Company’s subsidiaries
will have sole discretion over employment decisions with respect to Company
Employees, will not be obligated to continue the employment of any Company
Employee and will have the right to amend, modify or terminate any and all
employee benefit plans, programs or arrangements in which a Company Employee
participates.
 
38

--------------------------------------------------------------------------------



ARTICLE V
Closing Conditions


5.1    Conditions to Obligations of the Buyer. The obligations of the Buyer
under this Agreement are subject to the satisfaction at or prior to the Closing
of the following conditions, but compliance with any such conditions may be
waived by the Buyer in writing:
 
(a)    All representations and warranties of the Company and the Sellers
contained in this Agreement will be true and correct in all material respects
(if not qualified by materiality including, without limitation, Material Adverse
Effect) or in all respects (if qualified by materiality including, without
limitation, Material Adverse Effect) at and as of the Closing with the same
effect as though such representations and warranties were made at and as of the
Closing.
 
(b)    The Company and the Sellers will have performed and complied in all
material respects with all the covenants and agreements required by this
Agreement to be performed or complied with by them at or prior to the Closing,
including, without limitation, the delivery of all items required to be
delivered by them pursuant to Sections 1.5 (b), (e), (f), (m), (n), (o), (p),
(r), (s), (t), (u), and (x).
 
(c)    All contractual and governmental consents, notices, approvals, orders or
authorizations listed on Schedule 5.1(c) will have been obtained or given, as
applicable. Without limiting the generality of the foregoing, all filings
pursuant to the HSR Act will have been made by the Buyer, the Sellers and their
respective Affiliates and the required waiting period under the HSR Act will
have expired or been terminated.
 
(d)    As of the Closing Date, there will be no pending action or proceeding
before any court of competent jurisdiction or other Governmental Body by any
Person seeking to enjoin or prohibit any material aspect of the operation of the
Business or the consummation of the transactions contemplated by this Agreement
and no such action or proceeding seeking to enjoin or prohibit the consummation
of the transactions contemplated by this Agreement will have been threatened in
writing.
 
5.2    Conditions to Obligations of the Sellers. The obligations of the Sellers
under this Agreement are subject to the satisfaction at or prior to the Closing
of the following conditions, but compliance with any such conditions may be
waived by the Seller Representative in writing:
 
(a)    All representations and warranties of the Buyer contained in this
Agreement will be true and correct in all material respects (if not qualified by
materiality including, without limitation, Material Adverse Effect) or in all
respects (if qualified by materiality, including, without limitation, Material
Adverse Effect) at and as of the Closing with the same effect as though such
representations and warranties were made at and as of the Closing.
 
39

--------------------------------------------------------------------------------



(b)    The Buyer will have performed and complied in all material respects with
the covenants and agreements required by this Agreement to be performed or
complied with by it at or prior to the Closing, including without limitation the
delivery of all items required to be delivered by the Buyer pursuant to Sections
1.5 (a), (c), (d), (p), (q) and (y).
 
(c)    All HSR Filings will have been made by the Buyer, the Sellers and their
respective Affiliates and the required period under the HSR Act will have
expired or been terminated.
 
(d)    As of the Closing Date, there will be no pending action or proceeding
before any court of competent jurisdiction or other Governmental Body by any
Person seeking to enjoin or prohibit any material aspect of the operation of the
Business or the consummation of the transactions contemplated by this Agreement
and no such action or proceeding seeking to enjoin or prohibit the consummation
of the transactions contemplated by this Agreement will have been threatened in
writing.
 
ARTICLE VI
Indemnification


6.1    Indemnification of the Buyer. Notwithstanding any investigation by the
Buyer or its representatives, the Sellers, jointly and severally, (but only
severally to the extent that proceeds other than amounts in the Escrow Account
are sought) will indemnify and hold the Buyer, its Affiliates (including, after
the Closing, the Company and its subsidiaries) and their respective managers,
directors, officers, employees and agents (collectively, the “Buyer Parties”)
harmless from any and all Liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all court costs, litigation expenses and
reasonable attorneys’ fees (collectively, “Losses”), that any Buyer Party
actually incurs as a result of or relating to:
 
(a)    the breach of any representation or warranty made by the Company or the
Sellers in this Agreement or any Ancillary Document;
 
(b)    the breach of any covenant or agreement made by the Company or the
Sellers in this Agreement or any Ancillary Document;
 
(c)    any claim for brokers’ or finders’ fees or agents’ commissions arising
from or through the Company or any of its subsidiaries, any Seller or any of
their respective Affiliates in connection with the negotiation or consummation
of the transactions contemplated by this Agreement; or
 
(d)    any Taxes of the Company or its subsidiaries attributable to the change
in accounting request filed by the Subsidiary on July 29, 2004 (the “Section 481
Taxes”);
 
40

--------------------------------------------------------------------------------


 
provided, however, that (A) except with respect to (1) the breach of the
representations and warranties set forth in Section 2.1 (Authority), Section 2.2
(Organization), Section 2.4 (Title to Securities) or Section 2.5
(Capitalization) (collectively, the “Excluded Representations”) or (2) any fraud
by the party from whom indemnification is sought in connection with this
Agreement, the documents executed in connection herewith or the transactions
contemplated hereby, for which no such limitations will apply, the Buyer Parties
will not be entitled to indemnification under Section 6.1(a) unless the
aggregate amount of all Losses for which the Buyer Parties are entitled to
indemnification pursuant to such paragraph exceeds $600,000 in which case the
Buyer Parties will be entitled to indemnification for the amount of such Losses
in excess of such amount up to a maximum amount equal to the then remaining
Escrow Amount then held in the Escrow Account; and (B) the Buyer Parties will
not be entitled to assert any claims for indemnification under Section 6.1(a)
with respect to any individual item or matter unless the amount of Losses with
respect to such item or matter exceeds $25,000.
 
6.2    Indemnification of the Sellers. The Buyer will indemnify and hold the
Sellers, their respective Affiliates and their respective managers, directors,
officers, employees and agents (collectively, the “Seller Parties”) harmless
from any and all Losses that any Seller Party actually incurs as a result of or
relating to:
 
(a)    the breach of any representation or warranty made by the Buyer in this
Agreement or any Buyer Document;
 
(b)    the breach of any covenant or agreement made by the Buyer in this
Agreement or any Buyer Document; or
 
(c)    any claim for brokers’ or finders’ fees or agents’ commissions arising
from or through the Buyer or any of its Affiliates in connection with the
negotiation or consummation of the transactions contemplated by this Agreement;
 
provided, however, that (A) except with respect to (1) the breach of the
representations and warranties set forth in Section 3.1 (Organization) or
Sections 3.2 (Authority) and (2) any fraud by the Buyer or (or any of Affiliate
of the Buyer) in connection with this Agreement, the documents executed in
connection herewith or the transactions contemplated hereby, for which no such
limitation will apply, the Seller Parties will not be entitled to
indemnification under Section 6.2(a) unless the aggregate amount of all Losses
for which indemnification the Seller Parties are entitled to indemnification
pursuant to such paragraph exceeds $600,000 in which case the Seller Parties
will be entitled to indemnification for the amount of such Losses in excess of
such amount up to a maximum amount equal to $7,000,000, and (B) the Seller
Parties will not be entitled to assert any claims for indemnification under
Section 6.2(a) with respect to any individual item or matter unless the amount
of Losses with respect to such item or matter exceeds $25,000.
 
41

--------------------------------------------------------------------------------


 
6.3    Survival. The representations and warranties of the Sellers and the Buyer
made in this Agreement or any Ancillary Document will survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby until the one-year anniversary of the Closing Date, provided however,
that the Excluded Representations shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby
indefinitely. Any representation or warranty the violation of which is made the
basis of a claim for indemnification pursuant to Sections 6.1(a) or 6.2(a) will
survive until such claim is finally resolved if the Buyer notifies the Seller
Representative, or if the Seller Representative notifies the Buyer, as
applicable, of such claim in accordance with Section 6.5 prior to the date on
which such representation or warranty would otherwise expire hereunder. Without
limiting the foregoing, no claim for indemnification pursuant to Sections 6.1(a)
or 6.2(a) based on the breach of a representation or warranty may be asserted
after the date on which such representation or warranty expires hereunder. The
covenants and agreements of the Buyer, on the one hand, and the Sellers and the
Company, on the other hand, made in this Agreement or any Ancillary Document
will survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby in accordance with their terms.
 
6.4    Further Limitations on Indemnification. Notwithstanding anything herein
to the contrary, the right of the Buyer Parties and the Seller Parties to
indemnification hereunder is further limited as follows:
 
(a)    “Losses” shall be net of (i) any insurance or other third-party
recoveries actually received by a party entitled to receive indemnification
pursuant to this Article VI (an “Indemnified Party”) in connection with the
facts giving rise to the right of indemnification, (ii) any Tax benefit actually
received by such Indemnified Party resulting from such Losses, and (iii) any
amounts for which the Indemnified Party has been compensated under Section 1.4.
The Buyer Parties shall use commercially reasonable efforts to claim and recover
any Losses suffered by the Buyer Parties under any such insurance policy or
other third party indemnification (subject to the limitations in
Section 6.4(b)), but except as provided in Section 6.4(b), the Buyer Parties
shall not be required to pursue any such claims or recoveries prior to making a
claim and receiving indemnification payments under this Agreement.
 
(b)    If the events or circumstances which are the basis for a claim for
indemnification by a Buyer Party under this Article VI also constitute a basis
for a claim for indemnification by the Company against the sellers under the
Prior Purchase Agreement, then the Buyer will cause the Company to use
commercially reasonable efforts to pursue a recovery under the Prior Purchase
Agreement before pursuing a recovery pursuant to Article VI of this Agreement;
provided, however, that the Company may pursue a recovery under this Agreement
without having obtained a recovery under the Prior Purchase Agreement when, in
the good faith judgment of the Buyer, it is not commercially reasonable to
pursue a recovery under the Prior Purchase Agreement in light of the time,
expense and likelihood of recovery involved. In such event, the Buyer shall, at
the request of the Seller Representative, cause the Company to assign to the
Sellers its rights under the Prior Purchase Agreement with respect to such
matter. Notwithstanding the foregoing, other than in connection with a claim for
indemnification under Section 6.1(d) (for which the Buyer must cause the Company
to exercise any right of set-off it may have against the Subordinated Note
before seeking indemnification under this Agreement), in no event shall the
Buyer Parties’ be obligated to cause the Company to exercise any right of
set-off against amounts due under the Subordinated Note before pursuing a claim
for indemnification under this Agreement to the extent that such set-off would
reduce the principal amount of the Subordinated Note below the amount of Section
481 Taxes reasonably estimated by the Buyer to still be owing; provided,
however, subject to the first sentence of this Section 6.14(b), after all
amounts owing with respect to the Section 481 Taxes have been paid, the Buyer
shall cause the Company to exercise its right of set-off against the
Subordinated Note before pursuing a claim for indemnification under this
Agreement. The Buyer shall not, and shall not permit the Company to, amend any
provisions of the Prior Purchase Agreement in any manner adverse to the Sellers
without the prior written consent of the Seller Representative. In any such
case, the full amount of the claim by the Buyer shall be considered Losses
alleged in good faith in an unresolved claim for indemnification for purposes of
Section 6.7, except to the extent that the Company has actually received
payments with respect to its claim under the Prior Purchase Agreement. The fees
and expenses incurred by the Company in pursuing a claim for indemnification
under the Prior Purchase Agreement shall be included in Buyer’s indemnified
Losses under this Agreement. For the purposes of this Section 6.4, “Prior
Purchase Agreement” means that certain Membership Interest Purchase Agreement,
dated February 9, 2005, by and among the Company and the former members of the
Subsidiary.
 
42

--------------------------------------------------------------------------------



(c)    If an Indemnified Party recovers any amount from a Person other than the
Indemnifying Party with respect to a Loss for which the Indemnified Party has
already obtained an indemnification payment hereunder, then the Indemnified
Party shall pay an amount equal to the amount the Indemnified Party has already
received as an indemnification payment hereunder to the Escrow Agent if at such
time there are any funds remaining in the Escrow Account, and thereafter to the
Seller Representative, as disbursing agent for the Sellers, the Company as
disbursing agent for the Optionholders, and the Warrantholder, such amounts to
be distributed by them in the same manner as distributions are effected under
Section 6.7.
 
(d)    No Indemnified Party will be entitled to indemnification pursuant to
Section 6.1 or Section 6.2 for punitive damages, or for lost profits,
consequential, exemplary or special damages, provided, however, that this
provision shall not limit a Buyer Party’s right to indemnification under Section
6.1 to recover Losses that arise as the result of a third-party Claim against
the Buyer Party, the Company or any of its subsidiaries for punitive damages,
lost profits, consequential, exemplary or special damages.
 
(e)    An Indemnified Party shall use commercially reasonable efforts to
mitigate any and all Losses that would otherwise be reimbursable under this
Agreement.
 
(f)     Any amounts for which the Buyer Parties are entitled to indemnification
pursuant to this Article VI will be satisfied from the Escrow Account; provided,
however, that if the Escrow Amount is not sufficient to satisfy a claim for
indemnification under (i) Section 6.1(a) in connection with a breach of an
Excluded Representation, or (ii) Section 6.1 (b), (c) or (d) (other than with
regard to breaches of Section 4.10, Section 4.11, Section 4.12 or Article VII),
then such claim may be satisfied individually from each Seller on a several
basis based on the portion of the Purchase Price received by each such Seller
hereunder, provided further, that the Buyer Parties shall seek to satisfy claims
for indemnification for breaches of Section 4.10, Section 4.11, Section 4.12 or
Article VII from the Seller or Sellers who committed such breach (and from no
other Seller), severally, without resort to amounts held in the Escrow Account.
 
43

--------------------------------------------------------------------------------


 
6.5    Notice. Each Indemnified Party agrees to give prompt written notice to
the party or parties required to provide such indemnification (the “Indemnifying
Parties”) upon the occurrence of any indemnifiable Loss or the assertion of any
claim or the commencement of any action or proceeding in respect of which such a
Loss may reasonably be expected to occur (each, a “Claim”), but the Indemnified
Party’s failure to give such notice will not affect the obligations of the
Indemnifying Party under this Article VI except to the extent that the
Indemnifying Party is materially prejudiced thereby. Such written notice will
include (a) a description of the event or events forming the basis of such Loss
or Claim, (b) the amount involved, unless such amount is uncertain or
contingent, in which event the Indemnified Party will state the estimated amount
and give a later written notice when the amount becomes fixed, and (c) copies of
written documents and summaries of relevant oral information actually known or
in good faith believed by the Indemnified Party to exist sufficient to establish
the basis for such Loss or Claim.
 
6.6    Defense of Claims.
 
(a)    The Indemnifying Party may elect to assume and control the defense of any
Claim, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of expenses related thereto, if: (i) the Claim
does not seek to impose any Liability on the Indemnified Party other than money
damages, and (ii) the Claim does not relate to a material Supplier of the
Company.
 
(b)    If the conditions of Section 6.6(a) are satisfied and the Indemnifying
Party elects to assume and control the defense of a Claim, then: (i) the
Indemnifying Party will not be liable for any settlement of such Claim effected
without its consent; (ii) the Indemnifying Party may settle such Claim without
the consent of the Indemnified Party but only if (A) there is no finding or
admission of any violations of Law or any violation of the rights of any Person
and no effect on any other claims that may be made against the Indemnified
Party, (B) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party and (C) such settlement provides for a full release of
the Indemnified Party; and (iii) the Indemnified Party may employ separate
counsel and participate in the defense thereof, but the Indemnified Party will
be responsible for the fees and expenses of such counsel unless: (A) the
Indemnifying Party has failed to actively conduct the defense of such Claim or
to employ counsel with respect thereto; or (B) in the reasonable opinion of the
Indemnified Party, a conflict of interest exists between the interests of the
Indemnified Party and the Indemnifying Party that requires representation by
separate counsel, in which case the fees and expenses of such separate counsel
will be paid by the Indemnifying Party.
 
(c)    If the conditions of Section 6.6(a) are not satisfied of if the
Indemnifying Party does not elect to assume and control the defense of any Claim
under Section 6.6(a) above, then the Indemnified Party may assume the exclusive
right to defend, compromise or settle such Claim, but the Indemnifying Party
will not be bound by any determination of a Claim so defended or any compromise
or settlement effected without its consent.
 
44

--------------------------------------------------------------------------------


 
6.7    Escrow. The funds held in the Escrow Account shall serve as security for
Sellers’ indemnification obligations hereunder and shall be released upon the
Escrow Agent’s receipt of joint written instructions from the Buyer and the
Seller Representative, or as otherwise provided under the terms of the Escrow
Agreement. On the one-year anniversary of the Closing Date, the Seller
Representative and the Buyer shall issue joint written instructions to the
Escrow Agent instructing the Escrow Agent to release all funds in the Escrow
Account in excess of the sum of the amount of actual Losses alleged in good
faith in any unresolved claim for indemnification, to the Company, as disbursing
agent for the Optionholders, the Warrantholder, and the Seller Representative as
disbursing agent for the Sellers, in proportion to the amounts in which the
Sellers, the Company on behalf of the Optionholders and the Warrantholder
received funds on the Closing Date. If there are any remaining claims for
indemnification, the Seller Representative and the Buyer shall issue joint
written instructions to the Escrow Agent to release any remaining funds in the
Escrow Account when such claims are resolved, which funds shall be released to
the Company, as disbursing agent for the Optionholders, the Warrantholder, and
the Seller Representative as disbursing agent for the Sellers, in proportion to
the amounts in which the Sellers, the Company on behalf of the Optionholders and
the Warrantholder received funds on the Closing Date. The Company shall disburse
any amounts it receives from the Escrow Agent in its capacity as disbursing
agent for the Optionholders, including earnings on the escrowed funds, to such
Optionholders in the percentages set forth on Schedule 1.3(c)(as such schedule
may be updated at Closing).
 
ARTICLE VII
Noncompetition Agreement


7.1    Noncompetition.
 
(a)    As a material inducement to Buyer to enter into this Agreement, each of
Timothy P. Brady, Christopher C. Lapeyrouse, John Tieken, Jr. and Bart J.
Hohensee (each a “Restricted Seller”) agrees that, for a period of two (2) years
from the Closing Date, no such Restricted Seller will, directly or indirectly,
as an employee, agent, representative, consultant, advisor, lender, independent
contractor, principal, owner, partner, joint venturer, member, manager, officer,
director, shareholder or otherwise, engage in or have any financial interest
(other than a less than 1% interest in a corporation whose shares are actively
traded on a regional or national securities exchange or in the over-the-counter
market) in the business of high speed diesel engine and parts sales and service
in marine applications in the Restricted Territory, including solicitation of
customers or employees of the Company or any of its subsidiaries, except as an
employee or authorized representative of the Company or any of its affiliated
entities.
 
(b)    Each Restricted Seller acknowledges that any remedy at law will not
adequately compensate Buyer for damages resulting from a breach of this
noncompetition agreement and agree that Buyer may seek and obtain injunctive
relief against the breach or threatened breach of this noncompetition agreement,
in addition to any other legal remedies which may be available.
 
(c)    Each Restricted Seller and Buyer agree that the restrictions contained in
Section 7.1(a) are reasonable with respect to time, geographical area and scope
of activity. However, if any court shall determine that the time, geographical
area or scope of activity of any restriction contained in Section 7.1(a) is
unenforceable, it is the intention of the parties that such restriction shall
not thereby be terminated but shall be deemed amended to the extent required to
render it valid and enforceable.
 
45

--------------------------------------------------------------------------------



ARTICLE VIII
Miscellaneous


8.1    Termination.
 
(a)    This Agreement and the transactions contemplated hereby may be terminated
and abandoned:
 
(i)     at any time prior to the Closing Date by mutual written consent of the
Buyer and the Seller Representative;
 
(ii)    by either the Buyer, on the one hand, or the Seller Representative, on
the other hand, upon written notice to the other, if (A) the transactions
contemplated by this Agreement have not been consummated on or prior to July 31,
2006, or (B) any condition to such party’s obligation (or the Sellers’
obligation in the case of the Seller Representative) to consummate the
transactions contemplated hereby is incapable of being satisfied on or prior to
July 31, 2006; provided, however, that:
 
(1)    the Buyer may not terminate this Agreement pursuant to this Section
8.1(a)(ii) if the Closing has not occurred because of the Buyer’s willful
failure to perform or observe any of its covenants or agreements set forth
herein or if the Buyer has materially breached this Agreement; and
 
(2)    the Seller Representative may not terminate this Agreement pursuant to
this Section 8.1(a)(ii) if the Closing has not occurred because of the willful
failure of any Seller to perform or observe any of the covenants or agreements
set forth herein or if any Seller has materially breached this Agreement;
 
(iii)   by the Buyer, on the one hand, or the Seller, on the other hand, if any
court of competent jurisdiction or other Governmental Body shall have issued an
order, decree, or ruling enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (unless such order, decree, or ruling has been
withdrawn, reversed, or otherwise made inapplicable); or
 
(iv)   by the Buyer, if, since the Latest Balance Sheet Date, there shall have
occurred any event or occurrence that would constitute a Material Adverse Effect
on the Company; provided, however, that the Buyer must exercise its right to
terminate pursuant to this Section 8.1(a)(iv) within five (5) business days of
the Buyer’s discovery of the event or occurrence that is the basis for such
Material Adverse Effect.
 
(b)    In the event of termination of this Agreement pursuant to Section 8.1(a),
no party hereto will have any liability or any further obligation to any other
party, except as provided in this Section 8.1(b) and except that nothing herein
releases, or may be construed as releasing, any party hereto from any liability
or damage to any other party hereto arising out of the breaching party’s willful
and material breach in the performance of any of its covenants arising under
this Agreement. The obligations of the parties to this Agreement under
Section 4.11, this Section 8.1(b), and this Article VIII will survive any
termination of this Agreement.
 
46

--------------------------------------------------------------------------------


 
8.2    Notices. All notices and other communications under this Agreement must
be in writing and will be deemed given: (a) when delivered personally; (b) on
the third business day after being mailed by certified mail, return receipt
requested; (c) the next business day after delivery to a recognized overnight
courier; or (d) upon transmission and confirmation of receipt by a facsimile
operator if sent by facsimile, to the parties at the following addresses or
facsimile numbers (or to such other address or facsimile number as such party
may have specified by notice given to the other party pursuant to this
provision):
 
if to the Buyer:
 
with copies to:
     
Marine Systems, Inc.
 
Fulbright & Jaworski L.L.P.
55 Waugh Drive, Suite 1000
 
2200 Ross Avenue, Suite 2800
Houston, Texas 77007
 
Dallas, Texas 75201
Attention: Mark R. Buese
 
Attention: Thomas G. Adler
Telecopy: (713) 435-1011
 
Telecopy: (214) 855-8200
     
if to the Sellers:
 
with copies to:
     
Industrial Growth Partners II, L.P.
 
Jones Day
100 Spear Street, Suite 1500
 
North Point
San Francisco, California 94105-1523
 
901 Lakeside Avenue
Attention: Eric D. Heglie
 
Cleveland, Ohio 44114-1190
   
Attention: Denise A. Carkhuff
Telecopy: (415) 882-4551
 
Telecopy: (216) 579-0212

 
8.3    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile) for the convenience of the parties hereto, each of
which will be deemed an original, but all of which together will constitute one
and the same agreement.
 
8.4    Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and will not in any way affect the meaning or interpretation of
this Agreement. Unless expressly stated otherwise, references to Sections,
Exhibits or Schedules refer to sections, exhibits or schedules to this
Agreement.
 
8.5    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated by any Seller, the Company or
the Buyer without the prior written consent of the other parties and any
purported assignment or delegation in violation thereof will be null and void;
except that the Buyer may assign its rights and obligations under this Agreement
to any of its Affiliates or to any successor to its business. This Agreement is
not intended to confer any rights or benefits on any Person other than the
parties hereto, except to the extent specifically provided in Section 4.11,
Section 4.15 and Article VI.
 
47

--------------------------------------------------------------------------------



8.6    Entire Agreement, Amendment. This Agreement and the related documents
contained as Exhibits and Schedules hereto or expressly contemplated hereby
contain the entire understanding of the parties relating to the subject matter
hereof and supersede all prior written or oral and all contemporaneous oral
agreements and understandings relating to the subject matter hereof. The
exhibits, schedules and the recitals to this Agreement are hereby incorporated
by reference into and made a part of this Agreement for all purposes. This
Agreement may be amended, supplemented or modified only by written instrument
making specific reference to this Agreement signed by the Buyer and the Seller
Representative, and any provision hereof may be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement is sought.
 
8.7    Specific Performance, Exclusivity. The parties hereby acknowledge and
agree that the failure of any party to perform its agreements and covenants
hereunder, including its failure to take all actions reasonably required on its
part to consummate the transactions contemplated hereby, will cause irreparable
injury to the other parties for which damages, even if available, will not be an
adequate remedy. Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder. The parties agree that, from
and after the Closing Date, except as otherwise provided under Article VI and
Article VII, the exclusive remedies of the parties for any Losses based upon, or
arising out of or otherwise in respect of the matters set forth in this
Agreement are the indemnification obligations of the parties set forth in
Article VI.
 
8.8    GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
8.9    Usage. Whenever the plural form of a word is used in this Agreement, that
word will include the singular form of that word. Whenever the singular form of
a word is used in this Agreement, that word will include the plural form of that
word. The term “or” will not be interpreted as excluding any of the items
described. The term “include” or any derivative of such term does not mean that
the items following such term are the only types of such items.
 
8.10      Certain Definitions. For purposes of this Agreement:
 
(a)    The term “Affiliate” means, with respect to a specified Person, any
relative by blood or marriage, or any other Person or member of a group of
Persons acting together that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
specified Person.
 
(b)    The term “Company Debt Agreements” means (i) the Credit Agreement,
(ii) Note and Warrant Purchase Agreement, and (iii) the Subordinated Promissory
Note, dated February 9, 2005, by the Company in favor of Christopher C.
Lapeyrouse, for the benefit of the former members of the Subsidiary (the
“Subordinated Note”)..
 
48

--------------------------------------------------------------------------------



(c)    The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
(d)    The terms “Knowledge” and “known” and words of similar import mean:


(i)     with respect to the Company, the Company will be deemed to have
“Knowledge” of a particular matter, and the particular matter will be deemed to
be “known” by the Company, if (A) the Company’s President or Chief Financial
Officer has actual knowledge of such matter or would have knowledge of such
matter following reasonable inquiry, or (B) any of the Persons listed on
Schedule 8.10(d) has actual knowledge of such matter; and


(ii)    with respect to Buyer, the Buyer will be deemed to have “Knowledge” of a
particular matter, and the particular matter will be deemed to be “known” by the
Buyer, if any manager, director, officer or any supervisory level employee of
the Buyer has actual knowledge of such matter or would have knowledge of such
matter following or reasonable inquiry.


(e)    The term “Material Adverse Effect” means, with respect to the Company,
the Buyer or the Subsidiary, as applicable, any change, occurrence or
development that has or would reasonably be expected to have a material adverse
effect on the business, results of operations or financial condition of such
party and its subsidiaries taken as a whole, but excluding any effect
(i) resulting from general economic conditions (whether as a result of acts of
terrorism, war (whether or not declared), armed conflicts or otherwise), or
(ii) generally affecting companies in the industry in which it conducts its
business.


(f)     The uncapitalized terms “subsidiary” or “subsidiaries” when used in
relation to an entity shall include both the direct and indirect subsidiaries of
such entity.


(g)    The term “Restricted Territory” means (i) the geographic area(s) within a
one hundred (100) mile radius of any and all location(s) of the Company or any
of its subsidiaries to which the Restricted Seller had any responsibility
immediately prior to the consummation of the transactions contemplated by this
Agreement and at any time during the two (2) year period prior to the Closing
Date, (ii) the Gulf of Mexico and (iii) all of the specific customer accounts,
whether within or outside the geographic locations of the Company and its
subsidiaries, to which the Restricted Seller had any responsibility immediately
prior to the Closing Date or at any time during the two (2) year period prior to
the Closing Date provided, however, that with respect to Louisiana, the
Restricted Territory includes only the Gulf of Mexico and the following
parishes: Iberia, Lafayette, LaFourche, Plaquemines, St. Martin, St. Mary,
Terrebonne and Vermillion; provided further, that to the extent that the
Company, a subsidiary of the Company or any successor-in-interest to the Company
or any subsidiary of the Company ceases to operate the Business in any such
parish, such parish will no longer be considered part of the Restricted
Territory.

49

--------------------------------------------------------------------------------



(h)    In addition, the following terms are defined in the indicated section of
this Agreement:


Defined Term
 
Section
     
2005 Income Tax Returns
 
4.13(a)(iv)(A)
Accountant
 
1.4(e)
Act
 
2.5(c)
Actual Net Debt
 
1.4(e)
Actual Working Capital
 
1.4(e)
Affiliate
 
8.10(a)
Aggregate Share Amount
 
1.3(e)
Agreement
 
First paragraph
Ancillary Documents
 
2.1(b)
Bank Accounts
 
2.26
Business
 
Recitals
Buyer
 
First paragraph
Buyer Documents
 
3.2
Buyer Parties
 
6.1
Buyer Welfare Plans
 
4.17
Carryback
 
4.13(a)(v)
Claim
 
6.5
Closing
 
1.2
Closing Date
 
1.2
Code
 
2.7(c)
Common Stock
 
Recitals
Company
 
First paragraph
Company Ancillary Documents
 
2.1(b)
Company Debt Agreements
 
8.10(b)
Company Employees
 
4.17
Competing Transaction
 
4.10
Confidential Information
 
4.11
Contracts
 
2.21(a)
control
 
8.10(c)
Credit Agreement
 
4.12
Buyer
 
First paragraph
Buyer Documents
 
3.2
Deductions
 
4.13(a)(iv)
Employee Benefit Plan(s)
 
2.20(a)
Environmental Law
 
2.18
ERISA
 
2.20(a)
Escrow Account
 
1.3(a)
Escrow Agent
 
1.3(a)
Escrow Agreement
 
1.3(a)

 
50

--------------------------------------------------------------------------------




Defined Term
 
Section
     
Escrow Amount
 
1.3(a)
Estimated Net Debt
 
1.4(d)
Estimated Working Capital
 
1.4(d)
Excluded Representations
 
6.1
Financial Statements
 
2.11(a)
Fully Diluted Shares
 
1.3(f)
GAAP
 
1.4(a)
Governmental Body
 
2.10
Guaranteed Obligations
 
Signature Page
Hazardous Material
 
2.18
HSR Act
 
2.10
HSR Filing
 
4.15
Income Tax
 
2.14
Income Tax Returns
 
2.14
Indemnified Party
 
6.4(a)
Indemnifying Parties
 
6.5
Interim Financial Statements
 
2.11(a)
IRS
 
2.20(b)
Knowledge and Known
 
8.10(d)
Latest Balance Sheet
 
2.11(a)
Latest Balance Sheet Date
 
2.11(a)
Laws
 
2.16
LEG
 
8.11(a)
Liabilities
 
2.12
Lien
 
2.4(a)
Litigation
 
2.15
Losses
 
6.1
Majority-in-Interest
 
8.11(b)
Material Adverse Effect
 
8.10(e)
Material Customers
 
2.22(a)
Material Contracts
 
2.21(a)
Net Debt
 
1.4(b)
Net Debt Excess
 
1.4(h)
Net Debt Shortfall
 
1.4(i)
Note and Warrant Purchase Agreement
 
4.12(b)
Option
 
1.3(c)
Option Amount
 
1.3(c)
Optionholder
 
1.3(c)
Parent
 
Signature Page
Payoff Letters
 
1.5(b)
Permits
 
2.17
Permitted Testing
 
4.3
Person
 
2.15
Post-Closing Period
 
4.1(h)
Post-Closing Straddle Period
 
4.13(a)

 
51

--------------------------------------------------------------------------------




Defined Term
 
Section
     
Pre-Closing Straddle Period
 
4.13(a)(ii)
Pre-Closing Tax Period
 
4.13(a)(vi)
Prior Purchase Agreement
 
6.4(b)
Purchase Price
 
1.3
Real Property
 
2.7(a)
Restricted Seller
 
7.1(a)
Restricted Territory
 
8.10(g)
Section 481 Taxes
 
6.1(d)
Seller(s)
 
First paragraph
Seller Ancillary Documents
 
2.1(a)
Seller Parties
 
6.2
Seller Refunds
 
4.13(a)(vi)
Seller Representative
 
8.11(a)
Shares
 
Recitals
Stated Working Capital
 
1.4(c)
Statement
 
4.13(a)(vii)
Straddle Period
 
4.13(a)(i)
Stub Period Returns
 
4.13(a)(iv)
Subordinated Note
 
8.10(b)
Subsidiary
 
Recitals
subsidiary or subsidiaries
 
8.10(f)
Subsidiary Equity
 
Recitals
Suppliers
 
2.22(b)
Tax(es)
 
2.14
Taxing Authority
 
2.14
Tax Return
 
2.14
Transaction Costs
 
1.4(a)
Transfer Taxes
 
4.13(d)
UST Systems
 
2.18(e)
Warrant
 
1.3(d)
Warrant Amount
 
1.3(d)
Warrantholder
 
1.3(d)
Working Capital
 
1.4(a)
Working Capital Excess
 
1.4(f)
Working Capital Shortfall
 
1.4(g)
Written Report
 
4.13(a)(ix)



8.11      Seller Representative. For purposes of this Agreement:
 
52

--------------------------------------------------------------------------------



(a)    Industrial Growth Partners II, L.P. is hereby appointed as the “Seller
Representative” and is hereby granted the full power and authority, on behalf of
each Seller and his, her or its successors and assigns, to (i) interpret the
terms and provisions of this Agreement and the documents to be executed and
delivered in connection herewith, including, without limitation, ‎Article VI and
the Ancillary Documents, (ii) execute and deliver and receive deliveries of all
agreements, certificates, statements, notices, approvals, extensions, waivers,
undertakings, amendments, updates of Schedules and other documents required or
permitted to be given in connection with the consummation of the transactions
contemplated by this Agreement and the Ancillary Documents, (iii) receive
service of process in connection with any claims under this Agreement or the
Ancillary Documents, (iv) agree to negotiate, enter into settlements and
compromises of, assume the defense of claims, demand arbitration and comply with
orders of courts and awards of arbitrators with respect to such claims and to
take all actions necessary or appropriate in the sole judgment of the Seller
Representative for the accomplishment of the foregoing, including, without
limitation, taking all such actions as may be necessary under ‎Article VI, (v)
give and receive notices and communications, (vi) authorize delivery or release
to Buyer of funds held in the Escrow Account, (vii) receive and disburse funds
hereunder to the Sellers and the Warrantholder in accordance with the terms of
this Agreement (including the schedules and exhibits attached hereto) and (viii)
take all actions necessary or appropriate in the judgment of the Seller
Representative on behalf of the Sellers in connection with this Agreement and
the Ancillary Documents. The Seller Representative shall not amend or modify
this Agreement in any manner that (y) treats the Sellers differently from each
other except in the manner and to the extent such Sellers are treated
differently as of the date of this Agreement or (z) treats the Warrantholder and
LEG Partners III, SBIC, L.P. (“LEG”) in a manner that would violate Section 4.3
of the Stockholders Agreement, dated as of February 9, 2005, by and among the
Company, Industrial Growth Partners II, L.P., the Warrantholder, LEG and the
other investors named therein, and as the same is in effect on the date hereof.
 
(b)    Such agency may be changed by Sellers who held, immediately prior to the
Closing, Shares representing a majority in interest of all Shares outstanding at
such time (the “Majority-in-Interest”) from time to time upon not less than five
(5) days prior written notice to the Buyer. The Seller Representative, or any
successor hereafter appointed, may resign at any time by written notice to Buyer
and the Seller Representative. A successor Seller Representative will be named
by a Majority-in-Interest. All power, authority, rights and privileges conferred
in this Agreement to the Seller Representative will apply to any successor
Seller Representative.
 
(c)    The Seller Representative will not be liable to any Seller for any act
done or omitted under this Agreement or any Ancillary Document as Seller
Representative while acting in good faith, and any act taken or omitted to be
taken pursuant to the advice of counsel will be conclusive evidence of such good
faith.
 
8.12     Expenses. Except as otherwise provided herein, whether or not the
transactions contemplated by this Agreement are consummated, all costs and
expenses (including all legal, accounting, broker, finder or investment banker
fees) incurred in connection with this Agreement and the transactions
contemplated hereby are to be paid by the party incurring such expenses except
as expressly provided herein.
 
8.13         Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision will be interpreted
to be only so broad as is enforceable.

53

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
THE BUYER: 
     
MARINE SYSTEMS, INC.
       
By:
/s/ DORMAN L. STRAHAN
   
Dorman L. Strahan, President
             
THE SELLERS: 
     
INDUSTRIAL GROWTH PARTNERS II, L.P.
       
By:
IGP Capital Partners II, LLC,
   
its General Partner
         
By:
/s/ GOTTFRIED TITTIGER
     
Name: Gottfried Tittiger
     
Title:   Managing Director
             
ANTARES CAPITAL CORPORATION
     
By:
/s/ TIMOTHY G. LYNE
 
Name:
Timothy G. Lyne
 
Title:
Director
             
LEG PARTNERS III, SBIC, L.P.
       
By:
Golub PS-GP, LLC
   
its General Partner
         
By:
/s/ GREGORY W. CASHMAN
     
Name: Gregory W. Cashman
     
Title:

 

--------------------------------------------------------------------------------





 
/s/ TIMOTHY P. BRADY
 
Timothy P. Brady
         
/s/ JOYCE N. BRADY
 
Joyce N. Brady
         
/s/ BART J. HOHENSEE
 
Bart J. Hohensee
         
/s/ LAURIE L. HOHENSEE
 
Laurie L. Hohensee
         
/s/ GARETT J. HOHENSEE
 
Garett J. Hohensee
         
/s/ BECKY B. HOHENSEE
 
Becky B. Hohensee
         
/s/ WENDELL J. HOHENSEE
 
Wendell J. Hohensee
         
/s/ JOANN D. HOHENSEE
 
Joann D. Hohensee
         
/s/ JAMES LAFLEUR
 
James Lafleur
         
/s/ FRANKIE T. LAFLEUR
 
Frankie T. Lafleur

 

--------------------------------------------------------------------------------





 
/s/ WILFRED R. DEHART
 
Wilfred R. DeHart
         
/s/ JANICE W. DEHART
 
Janice W. DeHart
         
/s/ CHRISTOPHER C. LAPEYROUSE
 
Christopher C. Lapeyrouse
         
/s/ ROBIN L. LAPEYROUSE
 
Robin L. Lapeyrouse
         
/s/ RANDY MELANCON
 
Randy Melancon
         
/s/ LISA M. MELANCON
 
Lisa M. Melancon
         
/s/ BUSTER NAQUIN
 
Buster Naquin
         
/s/ VANESSA M. NAQUIN
 
Vanessa M. Naquin
         
/s/ JOHN TIEKEN JR.
 
John Tieken Jr.
         
/s/ CYNTHIA TIEKEN
 
Cynthia Tieken

 

--------------------------------------------------------------------------------





 
/s/ LANCE DEHART
 
Lance DeHart
         
/s/ DEIRDRE B. DEHART
 
Deirdre B. DeHart


--------------------------------------------------------------------------------





 
/s/ KAREN GREAVES
 
Karen Greaves
         
/s/ JEFFREY M. WEBB
 
Jeffrey M. Webb
         
/s/ TOM PARNELL
 
Tom Parnell
         
/s/ WILLIAM LUNDSTROM
 
William Lundstrom
         
/s/ JAMES EASTER
 
James Easter






 
THE COMPANY:
       
GLOBAL POWER HOLDING COMPANY
             
By
/s/ BART J. HOHENSEE
 
Name:
Bart J. Hohensee  
Title:
President

 

--------------------------------------------------------------------------------



Parent Guarantee


Kirby Corporation, a Nevada corporation (“Parent”), hereby unconditionally and
irrevocably guarantees to the Sellers the full and timely performance, payment
and discharge by Buyer of all obligations and liabilities of Buyer pursuant to
this Agreement to be performed on or before the Closing Date, as the same may
from time-to-time be amended, modified, substituted, extended or renewed (the
“Guaranteed Obligations”), and agrees that if Buyer shall fail to pay or perform
any Guaranteed Obligation when and as required by the terms of this Agreement,
Parent will promptly pay or perform any such Guaranteed Obligation as required
of Buyer pursuant to the terms of the Agreement.


This Parent Guarantee is an absolute, unconditional and continuing guarantee of
payment and performance and not merely of collection, and will be binding upon
and a primary obligation of Parent, irrespective of (i) the bankruptcy,
insolvency, dissolution or liquidation of Buyer or the discharge of Buyer’s
obligations in bankruptcy; (ii) any assignment, amendment, modification or
termination of or any change in the term, manner or place of performance or
payment of, or any other term of, all or any part of the Guaranteed Obligations,
this Agreement or any other agreement or instrument relating thereto; (iii) any
merger or consolidation of Parent or Buyer with or into any other Person or any
sale, lease or transfer of any of the stock or assets of Parent or Buyer to any
other Person, or any change in the name, stock ownership, membership,
constitution or place of formation or incorporation of Parent or Buyer, or any
change of Parent or Buyer into another form of business entity; or (iv) any
failure, neglect or omission on the part of the Seller Representative before the
Closing Date to give Parent notice of the occurrence of any default or event of
default.


Notwithstanding anything to the contrary contained herein, this Parent Guarantee
will continue to be effective or be reinstated, as the case may be, if at any
time any payment of any of the Guaranteed Obligations by or on behalf of Parent
or Buyer is rescinded or must otherwise be returned by any Person upon the
insolvency, bankruptcy or reorganization of Parent or Buyer or otherwise, all as
though such payment had not been made.


KIRBY CORPORATION,
a Nevada corporation


By:
/s/ MARK R. BUESE
       
Name:
Mark R. Buese
       
Title:
Senior Vice President
 


--------------------------------------------------------------------------------



Exhibits
 
A
Sellers

B
Form of Escrow Agreement

C
Form of Termination of Management Agreement

D
Form of Option Cancellation Agreement

E
Form of Warrant Cancellation Agreement

F
Form of Buyer’s Closing Certificate

G
Form of Sellers’ Closing Certificate

H
Form of Resignation

I
Form of Termination of Consulting Agreement

J
Form of Letter Agreement



Schedules
 
Schedule 1.3(c)
Option Amount Allocation

Schedule 1.3(e)
Aggregate Share Amount Allocation

Schedule 1.4(a)
Working Capital Calculation

Schedule 1.4(b)
Net Debt Calculation

Schedule 2.2(a)
Foreign Qualifications

Schedule 2.2(b)
Subsidiary Foreign Qualifications

Schedule 2.5(a)
Capitalization

Schedule 2.6
Subsidiaries and Other Interests

Schedule 2.7(a)
Title to Assets

Schedule 2.7(b)
Exceptions to Title

Schedule 2.9
Consents

Schedule 2.11(a)
Financial Statements

Schedule 2.13
Absence of Certain Changes

Schedule 2.14(b)
Tax Extensions of Time

Schedule 2.14(g)
Tax Liability

Schedule 2.14(h)
280G Matters

Schedule 2.14(m)
Tax Affiliated Groups

Schedule 2.14(n)
Change in Accounting Method

Schedule 2.15
Litigation

Schedule 2.17
Permits

Schedule 2.18
Environmental

Schedule 2.18(f)
Environmental Report

Schedule 2.19
Employees

Schedule 2.20(a)
Employee Benefit Plans

Schedule 2.20(e)
Employee Benefit Plan Litigation

Schedule 2.20(g)
Benefits Beyond Retirement or Other Termination

Schedule 2.20(h)
Benefits Triggered by Transaction

Schedule 2.21(a)
Material Contracts

Schedule 2.21(b)
Material Contracts Full Force and Effect

Schedule 2.22(a)
Material Customers

Schedule 2.22(b)
Suppliers

Schedule 2.23
Intellectual Property

 

--------------------------------------------------------------------------------


 
Schedule 2.25
Insurance

Schedule 2.26
Bank Accounts and Powers of Attorney

Schedule 4.1
Conduct of Business

Schedule 4.13(a)(iv)
Deductions

Schedule 5.1(c)
Buyer’s required Closing Consents

Schedule 8.10(d)
Additional Knowledge Persons

  
 
 

--------------------------------------------------------------------------------